 



Exhibit 10.1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

U-STORE-IT, L.P.



--------------------------------------------------------------------------------

Dated as of October 27, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINED TERMS     1   ARTICLE II ORGANIZATIONAL MATTERS
    14  
Section 2.1
  Organization     14  
Section 2.2
  Name     14  
Section 2.3
  Registered Office And Agent; Principal Office     14  
Section 2.4
  Term     15   ARTICLE III PURPOSE     15  
Section 3.1
  Purpose And Business     15  
Section 3.2
  Powers     15   ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP
INTERESTS     16  
Section 4.1
  Capital Contributions Of The Partners     16  
Section 4.2
  Issuances Of Partnership Interests     16  
Section 4.3
  No Preemptive Rights     17  
Section 4.4
  Other Contribution Provisions     18  
Section 4.5
  No Interest On Capital     18   ARTICLE V DISTRIBUTIONS     18  
Section 5.1
  Requirement And Characterization Of Distributions     18  
Section 5.2
  Amounts Withheld     20  
Section 5.3
  Distributions Upon Liquidation     21  
Section 5.4
  Revisions To Reflect Issuance Of Partnership Interests     21   ARTICLE VI
ALLOCATIONS     21  
Section 6.1
  Allocations For Capital Account Purposes     21  
Section 6.2
  Revisions To Allocations To Reflect Issuance Of Partnership Interests     23  
ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS     24  
Section 7.1
  Management     24  
Section 7.2
  Certificate of Limited Partnership     28  
Section 7.3
  Title to Partnership Assets     28  
Section 7.4
  Reimbursement of the General Partner     28  
Section 7.5
  Outside Activities of the General Partner; Relationship of Shares to
Partnership Units; Funding Debt     31  
Section 7.6
  Transactions With Affiliates     34  
Section 7.7
  Indemnification     34  
Section 7.8
  Liability of the General Partner     36  
Section 7.9
  Other Matters Concerning the General Partner     37  
Section 7.10
  Reliance By Third Parties     38  
Section 7.11
  Restrictions on General Partner's Authority     38  
Section 7.12
  Loans by Third Parties     39  

 



--------------------------------------------------------------------------------



 



              ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS     39  
Section 8.1
  Limitation of Liability     39  
Section 8.2
  Management of Business     39  
Section 8.3
  Outside Activities of Limited Partners     39  
Section 8.4
  Return of Capital     40  
Section 8.5
  Rights of Limited Partners Relating to the Partnership     40  
Section 8.6
  Redemption Right     42   ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS  
  44  
Section 9.1
  Records and Accounting     44  
Section 9.2
  Fiscal Year     45  
Section 9.3
  Reports     45   ARTICLE X TAX MATTERS     45  
Section 10.1
  Preparation of Tax Returns     45  
Section 10.2
  Tax Elections     46  
Section 10.3
  Tax Matters Partner     46  
Section 10.4
  Organizational Expenses     47  
Section 10.5
  Withholding     47   ARTICLE XI TRANSFERS AND WITHDRAWALS     48  
Section 11.1
  Transfer     48  
Section 11.2
  Transfers of Partnership Interests of General Partner     48  
Section 11.3
  Limited Partners' Rights to Transfer     49  
Section 11.4
  Substituted Limited Partners     51  
Section 11.5
  Assignees     52  
Section 11.6
  General Provisions     52   ARTICLE XII ADMISSION OF PARTNERS     54  
Section 12.1
  Admission of a Successor General Partner     54  
Section 12.2
  Admission of Additional Limited Partners     54  
Section 12.3
  Amendment of Agreement and Certificate of Limited Partnership     55   ARTICLE
XIII DISSOLUTION AND LIQUIDATION     55  
Section 13.1
  Dissolution     55  
Section 13.2
  Winding Up     56  
Section 13.3
  Compliance With Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts     57  
Section 13.4
  Rights of Limited Partners     59  
Section 13.5
  Notice of Dissolution     59  
Section 13.6
  Cancellation of Certificate of Limited Partnership     59  
Section 13.7
  Reasonable Time for Winding Up     59  
Section 13.8
  Waiver of Partition     60  
Section 13.9
  Liability Of Liquidator     60  

ii



--------------------------------------------------------------------------------



 



              ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS     60  
Section 14.1
  Amendments     60  
Section 14.2
  Meetings of the Partners     62   ARTICLE XV GENERAL PROVISIONS     62  
Section 15.1
  Addresses and Notice     62  
Section 15.2
  Titles and Captions     63  
Section 15.3
  Pronouns And Plurals     63  
Section 15.4
  Further Action     63  
Section 15.5
  Binding Effect     63  
Section 15.6
  Creditors     63  
Section 15.7
  Waiver     63  
Section 15.8
  Counterparts     63  
Section 15.9
  Applicable Law     64  
Section 15.10
  Invalidity Of Provisions     64  
Section 15.11
  Power Of Attorney     64  
Section 15.12
  Entire Agreement     65  
Section 15.13
  No Rights As Shareholders     65  
Section 15.14
  Limitation To Preserve REIT Status     65  

EXHIBITS

EXHIBIT A   FORM OF PARTNER REGISTRY
EXHIBIT B   CAPITAL ACCOUNT MAINTENANCE
EXHIBIT C   SPECIAL ALLOCATION RULES
EXHIBIT D   NOTICE OF REDEMPTION
EXHIBIT A   FORM OF PARTNER REGISTRY

iii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
U-STORE-IT, L.P.

     THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as
of October 27, 2004, is entered into by and among U-Store-It Trust , a Maryland
real estate investment trust, as the General Partner, and the Persons whose
names are set forth on the Partner Registry (as hereinafter defined) as Limited
Partners, together with any other Persons who become Partners in U-Store-It,
L.P. (the “Partnership”) as provided herein.

     WHEREAS, the partners of the Partnership entered into that certain
Agreement of Limited Partnership of the Partnership dated as of July 31, 1996
(the “Original Agreement”), which was subsequently amended by that certain First
Amendment to Agreement of Limited Partnership, dated as of November 2, 1998 (the
“First Amendment to Original Agreement”);

     WHEREAS, the Original Agreement, as amended by the First Amendment to
Original Agreement, was subsequently amended and restated by that certain
Amended and Restated Agreement of Limited Partnership of the Partnership dated
as of October 10, 2000, which was subsequently amended pursuant to (i) that
certain First Amendment to Amended and Restated Agreement of Limited Partnership
of the Partnership dated as of December 12, 2000, and (ii) that certain Second
Amendment to Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of July 31, 2001 (such Amended and Restated Agreement of
Limited Partnership, as so amended, the “Prior Agreement”); and

     WHEREAS, the name of the Partnership was changed from “Acquiport/Amsdell I
Limited Partnership” to “U-Store-It, L.P.” pursuant to an amendment to the
Certificate of Limited Partnership of the Partnership dated on or about the date
hereof;

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree to amend and
restate the Prior Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:

ARTICLE I
DEFINED TERMS

     The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.

     “Act” means the Delaware Revised Uniform Limited Partnership Act, as it may
be amended from time to time, and any successor to such statute.

 



--------------------------------------------------------------------------------



 



     “Additional Limited Partner” means a Person admitted to the Partnership as
a Limited Partner pursuant to Section 12.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.

     “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each Fiscal Year (i) increased by any amounts which
such Partner is obligated to restore pursuant to any provision of this Agreement
or is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

     “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

     “Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if
any, of all DRO Partners, if any, as determined on the date in question.

     “Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the regulations
thereunder.

     “Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

     “Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

2



--------------------------------------------------------------------------------



 



     “Available Cash” means, with respect to any period for which such
calculation is being made:



  (a)   all cash revenues and funds received by the Partnership from whatever
source (excluding the proceeds of any Capital Contribution, unless otherwise
determined by the General Partner in its sole and absolute discretion) plus the
amount of any reduction (including, without limitation, a reduction resulting
because the General Partner determines such amounts are no longer necessary) in
reserves of the Partnership, which reserves are referred to in clause (b)(iv)
below;     (b)   less the sum of the following (except to the extent made with
the proceeds of any Capital Contribution):



  (i)   all interest, principal and other debt payments made during such period
by the Partnership,     (ii)   all cash expenditures (including capital
expenditures) made by the Partnership during such period,     (iii)  
investments in any entity (including loans made thereto) to the extent that such
investments are permitted under this Agreement and are not otherwise described
in clauses (b)(i) or (ii), and     (iv)   the amount of any increase in reserves
established during such period which the General Partner determines is necessary
or appropriate in its sole and absolute discretion (including any reserves that
may be necessary or appropriate to account for distributions required with
respect to Partnership Interests having a preference over other classes of
Partnership Interests).

     Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.

     “Book-Tax Disparities” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Partner’s share of the Partnership’s Book-Tax Disparities in all of
its Contributed Property and Adjusted Property will be reflected by the
difference between such Partner’s Capital Account balance as maintained pursuant
to Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Indianapolis, Indiana are authorized or required by
law to close.

3



--------------------------------------------------------------------------------



 



     “Capital Account” means the Capital Account maintained for a Partner
pursuant to Exhibit B. The initial Capital Account balance for each Partner who
is a Partner on the date hereof shall be the amount set forth opposite such
Partner’s name on the Partner Registry.

     “Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership.

     “Carrying Value” means (i) with respect to a Contributed Property or
Adjusted Property, the Section 704(c) Value of such property reduced (but not
below zero) by all Depreciation with respect to such Contributed Property or
Adjusted Property, as the case may be, charged to the Partners’ Capital Accounts
and (ii) with respect to any other Partnership property, the adjusted basis of
such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.

     “Cash Amount” means an amount of cash equal to the Value on the Valuation
Date of the Shares Amount.

     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

     “Class A” has the meaning set forth in Section 5.1.C.

     “Class A Share” has the meaning set forth in Section 5.1.C.

     “Class A Unit” means any Partnership Unit that is not specifically
designated by the General Partner as being of another specified class of
Partnership Units.

     “Class B” has the meaning set forth in Section 5.1.C.

     “Class B Share” has the meaning set forth in Section 5.1.C.

     “Class B Unit” means a Partnership Unit that is specifically designated by
the General Partner as being a Class B Unit.

     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

     “Consent” means the consent or approval of a proposed action by a Partner
given in accordance with Article XIV.

4



--------------------------------------------------------------------------------



 



     “Consent of the Outside Limited Partners” means the Consent of Limited
Partners (excluding for this purpose (i) any Limited Partnership Interests held
by the General Partner or the General Partner Entity, (ii) any Person of which
the General Partner or the General Partner Entity directly or indirectly owns or
controls more than fifty percent (50%) of the voting interests and (iii) any
Person directly or indirectly owning or controlling more than fifty percent
(50%) of the outstanding voting interests of the General Partner or the General
Partner Entity) holding Partnership Interests representing more than fifty
percent (50%) of the Percentage Interest of the Class A Units of all Limited
Partners who are not excluded for the purposes hereof.

     “Contributed Property” means each property or other asset contributed to
the Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

     “Conversion Factor” means 1.0; provided that, if the General Partner Entity
(i) declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares, (ii) subdivides
its outstanding Shares or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such time)
and the denominator of which shall be the actual number of Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, subdivision or combination; and provided further that if
an entity shall cease to be the General Partner Entity (the “Predecessor
Entity”) and another entity shall become the General Partner Entity (the
“Successor Entity”), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the General Partner Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the General Partner) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

5



--------------------------------------------------------------------------------



 



     “Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

     “Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

     “Declaration of Trust” means the Declaration of Trust relating to the
General Partner filed in the State of Maryland, as amended or restated from time
to time.

     “Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

     “Distribution Period” has the meaning set forth in Section 5.1.C.

     “DRO Amount” means the amount specified in the DRO Registry with respect to
any DRO Partner, as such DRO Registry may be amended from time to time.

     “DRO Partner” means a Partner who has agreed in writing to be a DRO Partner
and has agreed and is obligated to make certain contributions, not in excess of
such DRO Partner’s DRO Amount, to the Partnership with respect to any deficit
balance in such Partner’s Capital Account upon the occurrence of certain events.
A DRO Partner who is obligated to make any such contribution only upon
liquidation of the Partnership shall be designated in the DRO Registry as a
Part I DRO Partner and a DRO Partner who is obligated to make any such
contribution to the Partnership either upon liquidation of the Partnership or
upon liquidation of such DRO Partner’s Partnership Interest shall be designated
in the DRO Registry as a Part II DRO Partner.

     “DRO Registry” means the DRO Registry maintained by the General Partner in
the books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

6



--------------------------------------------------------------------------------



 



     “Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

     “Funding Debt” means the incurrence of any Debt for the purpose of
providing funds to the Partnership by or on behalf of the General Partner
Entity, or any wholly owned subsidiary of either the General Partner or the
General Partner Entity.

     “General Partner” means U-Store-It Trust, a Maryland real estate investment
trust, or its successor or permitted assignee, as general partner of the
Partnership.

     “General Partner Entity” means the General Partner; provided, however, that
if (i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the common shares of beneficial interest (or other comparable equity
interests) of an entity that owns, directly or indirectly, fifty percent (50%)
or more of the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are Publicly Traded, the term “General Partner
Entity” shall refer to such entity whose common shares of beneficial interest
(or other comparable equity securities) are Publicly Traded. If both
requirements set forth in clauses (i) and (ii) above are not satisfied, then the
term “General Partner Entity” shall mean the General Partner.

     “General Partnership Interest” means a Partnership Interest held by the
General Partner that is a general partnership interest. A General Partnership
Interest may be expressed as a number of Partnership Units.

     “General Partner Payment” has the meaning set forth in Section 15.14
hereof.

     “IRS” means the Internal Revenue Service, which administers the internal
revenue laws of the United States.

     “Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

     “Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other

7



--------------------------------------------------------------------------------



 



pleading admitting or failing to contest the material allegations of a petition
filed against the Partner in any proceeding of the nature described in clause
(b) above, (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner’s consent or acquiescence of a trustee, receiver or
liquidator has not been vacated or stayed within ninety (90) days of such
appointment or (h) an appointment referred to in clause (g) is not vacated
within ninety (90) days after the expiration of any such stay.

     “Indemnitee” means (i) any Person made a party to a proceeding by reason of
its status as (A) the General Partner or the General Partner Entity, (B) a
Limited Partner, or (C) a trustee, director or officer of the Partnership, the
General Partner or the General Partner Entity and (ii) such other Persons
(including Affiliates of the General Partner or the General Partner Entity, a
Limited Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

     “Limited Partner” means any Person named as a Limited Partner in the
Partner Registry or any Substituted Limited Partner or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

     “Limited Partnership Interest” means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partnership Interest may be
expressed as a number of Partnership Units.

     “Liquidating Event” has the meaning set forth in Section 13.1.

     “Liquidator” has the meaning set forth in Section 13.2.A.

     “Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

     “Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net

8



--------------------------------------------------------------------------------



 



Loss or the resulting Net Income, whichever the case may be, shall be recomputed
without regard to such item.

     “New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Share Option Plan, or (ii) any Debt issued by the
General Partner Entity that provides any of the rights described in clause (i).

     “Nonrecourse Built-in Gain” means, with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Partners pursuant to Section 2.B of Exhibit C if such
properties were disposed of in a taxable transaction in full satisfaction of
such liabilities and for no other consideration.

     “Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

     “Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

     “Notice of Redemption” means a Notice of Redemption substantially in the
form of Exhibit D.

     “Partner” means the General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.

     “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

     “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

     “Partner Registry” means the Partner Registry maintained by the General
Partner in the books and records of the Partnership, which contains
substantially the same information as would be necessary to complete the form of
the Partner Registry attached hereto as Exhibit A.

     “Partnership” means the limited partnership formed under the Act upon the
terms and conditions set forth in the Original Agreement and continued pursuant
to the Prior Agreement and this Agreement, or any successor to such limited
partnership.

9



--------------------------------------------------------------------------------



 



     “Partnership Interest” means a Limited Partnership Interest or a General
Partnership Interest and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

     “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(d).

     “Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to Section
5.1 hereof, which record date shall be the same as the record date established
by the General Partner Entity for a distribution to its shareholders of some or
all of its portion of such distribution, or (ii) if applicable, for determining
the Partners entitled to vote on or consent to any proposed action for which the
consent or approval of the Partners is sought pursuant to Section 14.2 hereof.

     “Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, Class B Units, and any other classes or series of Partnership
Units established after the date hereof. The number of Partnership Units
outstanding and the Percentage Interests in the Partnership represented by such
Partnership Units are set forth in the Partner Registry.

     “Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding. For purposes of determining the Percentage
Interest of the Class A Units at any time when there are Class B Units
outstanding, all Class B Units shall be treated as Class A Units.

     “Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

     “Predecessor Entity” has the meaning set forth in the definition of
“Conversion Factor” herein.

     “Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange or another national securities exchange or
designated for quotation on the NASDAQ National Market, or any successor to any
of the foregoing.

     “Qualified Assets” means any of the following assets: (i) interests,
rights, options, warrants or convertible or exchangeable securities of the
Partnership; (ii) Debt issued by the Partnership or any Subsidiary thereof in
connection with the incurrence of Funding Debt; (iii) equity interests in
Qualified REIT Subsidiaries and limited liability companies whose assets consist
solely of Qualified Assets; (iv) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Partnership;
(v) cash held for payment of administrative expenses or

10



--------------------------------------------------------------------------------



 



pending distribution to security holders of the General Partner Entity or any
wholly owned Subsidiary thereof or pending contribution to the Partnership; and
(vi) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of the Partnership and its Subsidiaries.

     “Qualified REIT Subsidiary” means any Subsidiary of the General Partner
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

     “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized either as ordinary income or as “unrecaptured Section 1250
gain” (as defined in Section 1(h)(6) of the Code) because it represents the
recapture of depreciation deductions previously taken with respect to such
property or asset.

     “Recourse Liabilities” means the amount of liabilities owed by the
Partnership (other than Nonrecourse Liabilities and liabilities to which Partner
Nonrecourse Deductions are attributable in accordance with Section 1.704-(2)(i)
of the Regulations).

     “Redeeming Partner” has the meaning set forth in Section 8.6.A.

     “Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion; provided
that if the Shares are not Publicly Traded at the time a Redeeming Partner
exercises its Redemption Right, the Redemption Amount shall be paid only in the
form of the Cash Amount unless the Redeeming Partner, in its sole and absolute
discretion, consents to payment of the Redemption Amount in the form of the
Shares Amount. A Redeeming Partner shall have no right, without the General
Partner’s consent, in its sole and absolute discretion, to receive the
Redemption Amount in the form of the Shares Amount.

     “Redemption Right” has the meaning set forth in Section 8.6.A.

     “Regulations” means the Treasury Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

     “REIT” means an entity that qualifies as a real estate investment trust
under the Code.

     “REIT Requirements” has the meaning set forth in Section 5.1.A.

     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.

     “Safe Harbor” has the meaning set forth in Section 11.6.F.

11



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended.

     “Section 704(c) Value” of any Contributed Property means the fair market
value of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as they may adopt; provided,
however, subject to Exhibit B, the General Partner shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair market values.

     “Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner Entity. Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity). If there is more than one class or
series of Shares, the term “Shares” shall, as the context requires, be deemed to
refer to the class or series of Shares that corresponds to the class or series
of Partnership Interests for which the reference to Shares is made. When used
with reference to Class A Units, the term “Shares” refers to common shares of
beneficial interest (or other comparable equity interest) of the General Partner
Entity.

     “Share Option Plan” means any equity incentive plan of the General Partner,
the General Partner Entity, the Partnership and/or any Affiliate of the
Partnership.

     “Shares Amount” means a number of Shares equal to the product of the number
of Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided that, if the General Partner Entity issues to
holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.

     “Specified Redemption Date” means the tenth Business Day after receipt by
the General Partner of a Notice of Redemption or such shorter period as the
General Partner, in its sole and absolute discretion may determine; provided
that, if the Shares are not Publicly Traded, the Specified Redemption Date means
the thirtieth Business Day after receipt by the General Partner of a Notice of
Redemption.

     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

     “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

     “Successor Entity” has the meaning set forth in the definition of
“Conversion Factor” herein.

12



--------------------------------------------------------------------------------



 



     “Termination Transaction” has the meaning set forth in Section 11.2.B.

     “Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (i) the fair market
value of such property (as determined under Exhibit B) as of such date, over
(ii) the Carrying Value of such property (prior to any adjustment to be made
pursuant to Exhibit B) as of such date.

     “Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (i) the Carrying Value
of such property (prior to any adjustment to be made pursuant to Exhibit B) as
of such date, over (ii) the fair market value of such property (as determined
under Exhibit B) as of such date.

     “Valuation Date” means the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.

     “Value” means, with respect to one Share of a class of outstanding Shares
of the General Partner Entity that are Publicly Traded, the average of the daily
market price for the ten consecutive trading days immediately preceding the date
with respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. If the outstanding Shares of the General Partner Entity are Publicly
Traded and the Shares Amount includes, in addition to the Shares, rights or
interests that a holder of Shares has received or would be entitled to receive,
then the Value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. If the Shares of the General
Partner Entity are not Publicly Traded, the Value of the Shares Amount per
Partnership Unit offered for redemption (which will be the Cash Amount per
Partnership Unit offered for redemption payable pursuant to Section 8.6.A) means
the amount that a holder of one Partnership Unit would receive if each of the
assets of the Partnership were to be sold for its fair market value on the
Specified Redemption Date, the Partnership were to pay all of its outstanding
liabilities, and the remaining proceeds were to be distributed to the Partners
in accordance with the terms of this Agreement. Such Value shall be determined
by the General Partner, acting in good faith and based upon a commercially
reasonable estimate of the amount that would be realized by the Partnership if
each asset of the Partnership (and each asset of each partnership, limited
liability company, trust, joint venture or other entity in which the Partnership
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arms’ length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Partnership’s minority interest in any
property or any illiquidity of the Partnership’s interest in any property).

13



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATIONAL MATTERS

Section 2.1 Organization

     A. Organization, Status and Rights. The Partnership is a limited
partnership organized pursuant to the provisions of the Act and upon the terms
and conditions set forth in the Original Agreement. The Partners hereby confirm
and agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

     B. Qualification of Partnership. The Partners (i) agree that if the laws of
any jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.

     C. Representations. Each Partner represents and warrants that such Partner
is duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.

Section 2.2 Name

     The name of the Partnership shall be U-Store-It, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of any of the General Partner or any
Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purposes of complying with the laws of any jurisdiction that so requires.
The General Partner in its sole and absolute discretion may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office And Agent; Principal Office

     The address of the registered office of the Partnership in the State of
Delaware shall be located at Corporation Trust Center, 1209 Orange Street,
Wilmington County of New Castle,

14



--------------------------------------------------------------------------------



 



Delaware 19801, and the registered agent for service of process on the
Partnership in the State of Delaware at such registered office shall be
Corporation Trust Company. The principal office of the Partnership shall be 6745
Engle Road, Suite 300, Middleburg Heights, Ohio 44130, or such other place as
the General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

Section 2.4 Term

     The term of the Partnership commenced on July 25, 1996, and shall continue
until dissolved pursuant to the provisions of Article XIII or as otherwise
provided by law.

ARTICLE III
PURPOSE

Section 3.1 Purpose And Business

     The purpose and nature of the business to be conducted by the Partnership
is (i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and (iii)
to do anything necessary or incidental to the foregoing; provided, however, that
any business shall be limited to and conducted in such a manner as to permit the
General Partner and, if different, the General Partner Entity at all times to be
classified as a REIT, unless the General Partner or General Partner Entity, as
applicable, in its sole and absolute discretion has chosen to cease to qualify
as a REIT or has chosen not to attempt to qualify as a REIT for any reason or
reasons whether or not related to the business conducted by the Partnership. In
connection with the foregoing, and without limiting the General Partner or the
General Partner Entity’s right, in its sole and absolute self discretion, to
cease qualifying as a REIT, the Partners acknowledge that the status of the
General Partner Entity as a REIT inures to the benefit of all the Partners and
not solely to the General Partner, the General Partner Entity or their
Affiliates.

Section 3.2 Powers

     The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner Entity
to continue to

15



--------------------------------------------------------------------------------



 



qualify as a REIT, (ii) could subject the General Partner Entity to any taxes
under Section 857 or Section 4981 of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over either
the General Partner or the General Partner Entity or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.

ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

Section 4.1 Capital Contributions Of The Partners

     Prior to the execution of this Agreement, the Partners have made the
Capital Contributions as set forth in the Partner Registry. On the date hereof,
the Partners own Partnership Units in the amounts set forth in the Partner
Registry and have Percentage Interests in the Partnership as set forth in the
Partner Registry. The number of Partnership Units and Percentage Interest shall
be adjusted in the Partner Registry from time to time by the General Partner to
the extent necessary to reflect accurately exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest occurring after the date
hereof in accordance with the terms of this Agreement. To the extent the
Partnership acquires any property by the merger of any other Person into the
Partnership or any of its Subsidiaries, Persons who receive Partnership
Interests in exchange for their interests in the Person merging into the
Partnership or any Subsidiary shall become Partners and shall be deemed to have
made Capital Contributions as provided in the applicable merger agreement and as
set forth in the Partner Registry. One thousand (1,000) Partnership Units shall
be deemed to be the General Partner’s Partnership Units and shall be the General
Partnership Interest of the General Partner. All other Partnership Units held by
the General Partner shall be deemed to be Limited Partnership Interests and
shall be held by the General Partner in its capacity as a Limited Partner in the
Partnership. Except as provided in Sections 7.5, 10.5, and 13.3 hereof, the
Partners shall have no obligation to make any additional Capital Contributions
or provide any additional funding to the Partnership (whether in the form of
loans, repayments of loans or otherwise). Except as otherwise set forth in
Section 13.3 hereof, no Partner shall have any obligation to restore any deficit
that may exist in its Capital Account, either upon a liquidation of the
Partnership or otherwise.

Section 4.2 Issuances Of Partnership Interests

     A. General. The General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner and its Affiliates) or other Persons (including, without limitation, in
connection with the contribution of property to the Partnership or any of its
Subsidiaries) Partnership Units or other Partnership Interests in one or more
classes, or in one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to one or
more other classes of Partnership Interests, all as shall be determined, subject
to applicable Delaware law, by the General Partner in its sole and absolute
discretion, including, without limitation, (i) the allocations of items of
Partnership income, gain,

16



--------------------------------------------------------------------------------



 



loss, deduction and credit to each such class or series of Partnership
Interests, (ii) the right of each such class or series of Partnership Interests
to share in Partnership distributions, (iii) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership, (iv) the rights, if any, of each such class to vote on matters that
require the vote or Consent of the Limited Partners, and (v) the consideration,
if any, to be received by the Partnership; provided that no such Partnership
Units or other Partnership Interests shall be issued to the General Partner
unless either (a) the Partnership Interests are issued in connection with the
grant, award or issuance of Shares or other equity interests in the General
Partner (including a transaction described in Section 7.4.F) having
designations, preferences and other rights such that the economic interests
attributable to such Shares or other equity interests are substantially similar
to the designations, preferences and other rights (except voting rights) of the
Partnership Interests issued to the General Partner in accordance with this
Section 4.2.A or (b) the additional Partnership Interests are issued to all
Partners holding Partnership Interests in the same class in proportion to their
respective Percentage Interests in such class. If the Partnership issues
Partnership Interests pursuant to this Section 4.2.A, the General Partner shall
make such revisions to this Agreement (including but not limited to the
revisions described in Section 5.4, Section 6.2 and Section 8.6) as it deems
necessary to reflect the issuance of such Partnership Interests. The designation
of any newly issued class or series of Partnership Interests may provide a
formula for treating such Partnership Interests solely for purposes of voting on
or consenting to any matter that requires the vote or Consent of the Limited
Partners as set forth in one or more of Sections 7.5.A, 7.11.A, 7.11.B, 11.2.B,
13.1(i), 13.1(ii), 13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this
Agreement as the equivalent of a specified number (including any fraction
thereof) of Class A Units.

     B. Classes of Partnership Units. From and after the date of the Agreement,
the Partnership shall have two classes of Partnership Units entitled “Class A
Units” and “Class B Units” and such additional classes of Partnership Units as
may be created by the General Partner pursuant to Section 4.2.A. Class A Units,
Class B Units, or a class of Partnership Interests created pursuant to
Section 4.2.A, at the election of the General Partner, in its sole and absolute
discretion, may be issued to newly admitted Partners in exchange for the
contribution by such Partners of cash, real estate partnership interests, stock,
notes or other assets or consideration; provided that any Partnership Unit that
is not specifically designated by the General Partner as being of a particular
class shall be deemed to be a Class A Unit. Each Class B Unit shall be converted
automatically into a Class A Unit on the day immediately following the
Partnership Record Date for the Distribution Period (as defined in
Section 5.1.C) in which such Class B Unit was issued, without the requirement
for any action by the General Partner, the Partnership or the Partner holding
the Class B Unit.

Section 4.3 No Preemptive Rights

     Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) additional Capital Contributions or loans to
the Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

17



--------------------------------------------------------------------------------



 



Section 4.4 Other Contribution Provisions

     A. General. If any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such Partner in cash, and the Partner had made a
Capital Contribution of such cash to the capital of the Partnership.

     B. Mergers. To the extent the Partnership acquires any property (or an
indirect interest therein) by the merger of any other Person into the
Partnership or with or into a Subsidiary of the Partnership in a triangular
merger, Persons who receive Partnership Interests in exchange for their interest
in the Person merging into the Partnership or with or into a Subsidiary of the
Partnership shall become Partners and shall be deemed to have made Capital
Contributions as provided in the applicable merger agreement (or if not so
provided, as determined by the General Partner in its sole and absolute
discretion) and as set forth in the Partner Registry.

Section 4.5 No Interest On Capital

     No Partner shall be entitled to interest on its Capital Contributions or
its Capital Account.

ARTICLE V
DISTRIBUTIONS

Section 5.1 Requirement And Characterization Of Distributions

     A. General. The General Partner shall distribute at least quarterly an
amount equal to one hundred percent (100%) of the Available Cash of the
Partnership with respect to such quarter or shorter period to the Partners in
accordance with the terms established for the class or classes of Partnership
Interests held by such Partners who are Partners on the respective Partnership
Record Date with respect to such quarter or shorter period as provided in
Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the respective terms
established for each class of Partnership Interest. Notwithstanding anything to
the contrary contained herein, in no event may a Partner receive a distribution
of Available Cash with respect to a Partnership Unit for a quarter or shorter
period if such Partner is entitled to receive a distribution with respect to a
Share for which such Partnership Unit has been redeemed or exchanged. Unless
otherwise expressly provided for herein, or in the terms established for a new
class or series of Partnership Interests created in accordance with Article IV
hereof, no Partnership Interest shall be entitled to a distribution in
preference to any other Partnership Interest. The General Partner shall make
such reasonable efforts, as determined by it in its sole and absolute discretion
and consistent with the qualification of the General Partner Entity as a REIT,
to distribute Available Cash (a) to Limited Partners so as to preclude any such
distribution or portion thereof from being treated as part of a sale of property
to the Partnership by a Limited Partner under Section 707 of the Code or the
Regulations thereunder; provided, that, the General Partner and the Partnership
shall not have liability to a Limited Partner under any circumstances as a
result of any distribution to a Limited Partner being so treated, and (b) to the
General Partner in an amount sufficient to enable the General Partner Entity to
make distributions to its shareholders that will enable the General

18



--------------------------------------------------------------------------------



 



Partner Entity to (1) satisfy the requirements for qualification as a REIT under
the Code and the Regulations (the “REIT Requirements”), and (2) avoid any
federal income or excise tax liability.

     B. Method. (i) Each holder of Partnership Interests that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Partnership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date); and

          (ii) To the extent there is Available Cash remaining after the payment
of any preference in distribution in accordance with the foregoing clause (i),
with respect to Partnership Interests that are not entitled to any preference in
distribution, pro rata to each such class in accordance with the terms of such
class (and, within each such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date).

     C. Distributions When Class B Units Are Outstanding. If for any quarter or
shorter period with respect to which a distribution is to be made (a
“Distribution Period”) Class B Units are outstanding on the Partnership Record
Date for such Distribution Period, the General Partner shall allocate the
Available Cash with respect to such Distribution Period available for
distribution with respect to the Class A Units and Class B Units collectively
between the Partners who are holders of Class A Units (“Class A”) and the
Partners who are holders of Class B Units (“Class B”) as follows:



  (1)   Class A shall receive that portion of the Available Cash (the “Class A
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

A x Y


--------------------------------------------------------------------------------

(A x Y)+(B x X)



  (2)   Class B shall receive that portion of the Available Cash (the “Class B
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

B x X


--------------------------------------------------------------------------------

(A x Y)+(B x X)



  (3)   For purposes of the foregoing formulas, (i) “A” equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) “B” equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.

     The Class A Share shall be distributed pro rata among Partners holding
Class A Units on the Partnership Record Date for the Distribution Period in
accordance with the number of Class A Units held by each Partner on such
Partnership Record Date; provided that in no event may a

19



--------------------------------------------------------------------------------



 



Partner receive a distribution of Available Cash with respect to a Class A Unit
if a Partner is entitled to receive a distribution with respect to a Share for
which such Class A Unit has been redeemed or exchanged. If Class B Shares were
issued on the same date, the Class B Share shall be distributed pro rata among
the Partners holding Class B Units on the Partnership Record Date for the
Distribution Period in accordance with the number of Class B Units held by each
Partner on such Partnership Record Date. In no event shall any Class B Units be
entitled to receive any distribution of Available Cash for any Distribution
Period ending prior to the date on which such Class B Units are issued.

     D. Distributions When Class B Units Have Been Issued on Different Dates. If
Class B Units which have been issued on different dates are outstanding on the
Partnership Record Date for any Distribution Period, then the Class B Units
issued on each particular date shall be treated as a separate series of
Partnership Units for purposes of making the allocation of Available Cash for
such Distribution Period among the holders of Partnership Units (and the formula
for making such allocation, and the definitions of variables used therein, shall
be modified accordingly). Thus, for example, if two series of Class B Units are
outstanding on the Partnership Record Date for any Distribution Period, the
allocation formula for each series, “Series B1” and “Series B2” would be as
follows:



  (1)   Series B1 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

B1 x X1


--------------------------------------------------------------------------------

(A x Y)+(B1 x X1)+(B2 x X2)



  (2)   Series B2 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

B2 x X2


--------------------------------------------------------------------------------

(A x Y)+(B1 x X1)+(B2 x X2)



  (3)   For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C.3 remain the same except that (i) “B1” equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) “B2” equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) “X1” equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and (iv)
“X2” equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.

Section 5.2 Amounts Withheld

     All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner,

20



--------------------------------------------------------------------------------



 



Limited Partners or Assignees, as the case may be, pursuant to Section 5.1 for
all purposes under this Agreement.

Section 5.3 Distributions Upon Liquidation

     Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

Section 5.4 Revisions To Reflect Issuance Of Partnership Interests

     If the Partnership issues Partnership Interests to the General Partner or
any Additional Limited Partner pursuant to Article IV hereof, the General
Partner shall make such revisions to this Article V and the Partner Registry in
the books and records of the Partnership as it deems necessary to reflect the
issuance of such additional Partnership Interests without the consent or
approval of any other Partner.

ARTICLE VI
ALLOCATIONS

Section 6.1 Allocations For Capital Account Purposes

     For purposes of maintaining the Capital Accounts and in determining the
rights of the Partners among themselves, the Partnership’s items of income,
gain, loss and deduction (computed in accordance with Exhibit B) shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided herein below.

     A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C of the Partnership Agreement, Net Income shall be
allocated:



  (1)   first, to the General Partner to the extent that Net Losses previously
allocated the General Partner pursuant to Section 6.1.B(6) exceed Net Income
previously allocated to the General Partner pursuant to this clause (1);     (2)
  second, to each DRO Partner until the cumulative Net Income allocated such DRO
Partner under this clause (2) equals the cumulative Net Losses allocated such
DRO Partner under Section 6.1.B(5) (and, among the DRO Partners, pro rata in
proportion to their respective percentages of the cumulative Net Losses
allocated to all DRO Partners pursuant to Section 6.1.B(5) hereof);     (3)  
third, to the General Partner until the cumulative Net Income allocated under
this clause (3) equals the cumulative Net Losses allocated the General Partner
under Section 6.1.B(4);     (4)   fourth, to the holders of any Partnership
Interests that are entitled to any preference upon liquidation until the
cumulative Net Income allocated under this

21



--------------------------------------------------------------------------------



 



      clause (4) equals the cumulative Net Losses allocated to such Partners
under Section 6.1.B(3);     (5)   fifth, to the holders of any Partnership
Interests that are entitled to any preference in distribution in accordance with
the rights of any other class of Partnership Interests until each such
Partnership Interest has been allocated, on a cumulative basis pursuant to this
clause (5), Net Income equal to the amount of distributions payable that are
attributable to the preference of such class of Partnership Interests whether or
not paid (and, within such class, pro rata in proportion to the respective
Percentage Interests as of the last day of the period for which such allocation
is being made); and     (6)   finally, with respect to Partnership Interests
that are not entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made).

     B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Losses shall be allocated:



  (1)   first, to the holders of Partnership Interests, in proportion to, and to
the extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(6) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of
Section 5.1.B and (b) Net Losses allocated under this clause (1);     (2)  
second, with respect to classes of Partnership Interests that are not entitled
to any preference in distribution upon distribution, pro rata to each such class
in accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided that Net Losses shall
not be allocated to any Partner pursuant to this Section 6.1.B(2) to the extent
that such allocation would cause such Partner to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in each case (i) by not including in the Partners’ Adjusted Capital
Accounts any amount that a Partner is obligated to contribute to the Partnership
with respect to any deficit in its Capital Account pursuant to Section 13.3 and
(ii) in the case of a Partner who also holds classes of Partnership Interests
that are entitled to any preferences in distribution upon liquidation, by
subtracting from such Partners’ Adjusted Capital Account the amount of such
preferred distribution to be made upon liquidation) at the end of such taxable
year (or portion thereof);     (3)   third, with respect to classes of
Partnership Interests that are entitled to any preference in distribution upon
liquidation, in reverse order of the priorities of each such class (and within
each such class, pro rata in proportion to their

22



--------------------------------------------------------------------------------



 



      respective Percentage Interests as of the last day of the period for which
such allocation is being made); provided that Net Losses shall not be allocated
to any Partner pursuant to this Section 6.1.B(3) to the extent that such
allocation would cause such Partner to have an Adjusted Capital Account Deficit
(or increase any existing Adjusted Capital Account Deficit) (determined in each
case by not including in the Partners’ Adjusted Capital Accounts any amount that
a Partner is obligated to contribute to the Partnership with respect to any
deficit in its Capital Account pursuant to Section 13.3) at the end of such
taxable year (or portion thereof);     (4)   fourth, to the General Partner in
an amount equal to the excess of (a) the amount of the Partnership Recourse
Liabilities over (b) the Aggregate DRO Amount;     (5)   fifth, to and among the
DRO Partners, in proportion to their respective DRO Amounts, until such time as
the DRO Partners as a group have been allocated cumulative Net Losses pursuant
to this clause (5) equal to the Aggregate DRO Amount; and     (6)   thereafter,
to the General Partner.

     C. Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated by the
General Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership. For this
purpose, the General Partner shall have the sole and absolute discretion in any
fiscal year to allocate such excess Nonrecourse Liabilities among the Partners
in any manner permitted under Code Section 752 and the Regulations thereunder.

     D. Recapture Income. Any gain allocated to the Partners upon the sale or
other taxable disposition of any Partnership asset shall, to the extent possible
after taking into account other required allocations of gain pursuant to
Exhibit C, be characterized as Recapture Income in the same proportions and to
the same extent as such Partners have been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.

Section 6.2 Revisions To Allocations To Reflect Issuance Of Partnership
Interests

     If the Partnership issues Partnership Interests to the General Partner or
any Additional Limited Partner pursuant to Article IV hereof, the General
Partner shall make such revisions to this Article VI and the Partner Registry in
the books and records of the Partnership as it deems necessary to reflect the
terms of the issuance of such Partnership Interests, including making
preferential allocations to classes of Partnership Interests that are entitled
thereto. Such revisions shall not require the consent or approval of any other
Partner.

23



--------------------------------------------------------------------------------



 



ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

     A. Powers of General Partner. Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause (unless
the Shares of the General Partner Entity corresponding to Partnership Units are
not Publicly Traded, in which case the General Partner may be removed with or
without cause by the Consent of the Partners holding Partnership Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Class A Units). In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.11, shall have full power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise all powers set forth in Section 3.2 and to effectuate
the purposes set forth in Section 3.1, including, without limitation:



  (1)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the General Partner Entity
(so long as the General Partner Entity qualifies as a REIT) to avoid the payment
of any federal income tax (including, for this purpose, any excise tax pursuant
to Section 4981 of the Code) and to make distributions to its shareholders
sufficient to permit the General Partner Entity to maintain its REIT status),
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities including, without limitation, the assumption or guarantee of the
debt of the General Partner, its Subsidiaries or the Partnership’s Subsidiaries,
the issuance of evidences of indebtedness (including the securing of same by
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations the General Partner deems necessary
for the conduct of the activities of the Partnership;     (2)   the making of
tax, regulatory and other filings, or rendering of periodic or other reports to
governmental or other agencies having jurisdiction over the business or assets
of the Partnership;     (3)   the acquisition, disposition, mortgage, pledge,
encumbrance, hypothecation or exchange of any or all of the assets of the
Partnership (including acquisition of any new assets, the exercise or grant of
any conversion, option, privilege or subscription right or other right available
in connection with any assets at any time held by the Partnership) or the merger
or other combination of the Partnership or any Subsidiary with or into another
entity on such terms as the General Partner deems proper;

24



--------------------------------------------------------------------------------



 



  (4)   the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner, its Subsidiaries and the Partnership’s
Subsidiaries) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which the Partnership has an equity
investment and the making of capital contributions to its Subsidiaries;     (5)
  the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;     (6)   the
negotiation, execution, and performance of any contracts, conveyances or other
instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;     (7)   the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership;     (8)   the distribution of
Partnership cash or other Partnership assets in accordance with this Agreement;
    (9)   the holding, managing, investing and reinvesting of cash and other
assets of the Partnership;     (10)   the collection and receipt of revenues and
income of the Partnership;     (11)   the selection, designation of powers,
authority and duties and the dismissal of employees of the Partnership
(including, without limitation, employees having titles such as “president,”
“vice president,” “secretary” and “treasurer”) and agents, outside attorneys,
accountants, consultants and contractors of the Partnership and the
determination of their compensation and other terms of employment or hiring;    
(12)   the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;     (13)   the formation of,
or acquisition of an interest (including non-voting interests in entities
controlled by Affiliates of the Partnership or third parties) in, and the
contribution of property to, any further limited or general partnerships, joint
ventures, limited liability companies or other relationships that it deems
desirable

25



--------------------------------------------------------------------------------



 



      (including, without limitation, the acquisition of interests in, and the
contributions of funds or property to, or making of loans to, its Subsidiaries
and any other Person in which it has an equity investment from time to time, or
the incurrence of indebtedness on behalf of such Persons or the guarantee of the
obligations of such Persons); provided that, as long as the General Partner has
determined to continue to qualify as a REIT, the Partnership may not engage in
any such formation, acquisition or contribution that would cause the General
Partner to fail to qualify as a REIT;     (14)   the control of any matters
affecting the rights and obligations of the Partnership, including the
settlement, compromise, submission to arbitration or any other form of dispute
resolution or abandonment of any claim, cause of action, liability, debt or
damages due or owing to or from the Partnership, the commencement or defense of
suits, legal proceedings, administrative proceedings, arbitrations or other
forms of dispute resolution, the representation of the Partnership in all suits
or legal proceedings, administrative proceedings, arbitrations or other forms of
dispute resolution, the incurring of legal expense and the indemnification of
any Person against liabilities and contingencies to the extent permitted by law;
    (15)   the determination of the fair market value of any Partnership
property distributed in kind, using such reasonable method of valuation as the
General Partner may adopt;     (16)   the exercise, directly or indirectly,
through any attorney-in-fact acting under a general or limited power of
attorney, of any right, including the right to vote, appurtenant to any assets
or investment held by the Partnership;     (17)   the exercise of any of the
powers of the General Partner enumerated in this Agreement on behalf of or in
connection with any Subsidiary of the Partnership or any other Person in which
the Partnership has a direct or indirect interest, individually or jointly with
any such Subsidiary or other Person;     (18)   the exercise of any of the
powers of the General Partner enumerated in this Agreement on behalf of any
Person in which the Partnership does not have any interest pursuant to
contractual or other arrangements with such Person;     (19)   the making,
executing and delivering of any and all deeds, leases, notes, deeds to secure
debt, mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or other legal
instruments or agreements in writing necessary or appropriate in the judgment of
the General Partner for the accomplishment of any of the powers of the General
Partner enumerated in this Agreement;     (20)   the distribution of cash to
acquire Partnership Units held by a Limited Partner in connection with a Limited
Partner’s exercise of its Redemption Right under Section 8.6;

26



--------------------------------------------------------------------------------



 



  (21)   the determination regarding whether a payment to a Partner who
exercises its Redemption Right under Section 8.6 that is assumed by the General
Partner will be paid in the form of the Cash Amount or the Shares Amount, except
as such determination may be limited by Section 8.6.     (22)   the acquisition
of Partnership Interests in exchange for cash, debt instruments and other
property;     (23)   the maintenance of the Partner Registry in the books and
records of the Partnership to reflect the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substituted Limited Partner or otherwise; and     (24)   the registration of any
class of securities of the Partnership under the Securities Act of 1933, as
amended or the Securities Exchange Act of 1934, as amended, and the listing of
any debt securities of the Partnership on any exchange.

     B. No Approval by Limited Partners. Except as provided in Section 7.11,
each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation, to the full extent permitted under the Act
or other applicable law. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall be in the sole and absolute discretion of the General Partner
without consideration of any other obligation or duty, fiduciary or otherwise,
of the Partnership or the Limited Partners and shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity.

     C. Insurance. At all times from and after the date hereof, the General
Partner may cause the Partnership to obtain and maintain (i) casualty, liability
and other insurance on the properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder and (iii) such other insurance as the
General Partner, in its sole and absolute discretion, determines to be
necessary.

     D. Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Section 13.

     E. No Obligations to Consider Tax Consequences of Limited Partners. In
exercising their authority under this Agreement, the General Partner (which for
the purposes of this Section 7.1.E shall include, the board of trustees of the
General Partner) may, but shall be under no obligation to, take into account the
tax consequences to any Partner (including the General

27



--------------------------------------------------------------------------------



 



Partner) of any action taken (or not taken) by the General Partner. The General
Partner and the Partnership shall not have liability to a Limited Partner for
monetary or other damages or otherwise for losses sustained, liabilities
incurred or benefits not derived by such Limited Partner in connection with any
decisions, provided that the General Partner has acted in good faith and
pursuant to its authority under this Agreement and any decisions or actions
taken or not taken in accordance with the terms of this Agreement shall not
constitute a breach of any duty owed to the Partnership or the Limited Partners
by law or equity, fiduciary or otherwise.

Section 7.2 Certificate of Limited Partnership

     The General Partner has previously filed the Certificate of Limited
Partnership with the Secretary of State of Delaware. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all the things to maintain the
Partnership as a limited partnership (or a partnership in which the limited
partners have limited liability) under the laws of the State of Delaware and
each other state, the District of Columbia or other jurisdiction in which the
Partnership may elect to do business or own property. Subject to the terms of
Section 8.5.A(4), the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate of Limited Partnership or
any amendment thereto to any Limited Partner. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, the District of Columbia or other jurisdiction in which the
Partnership may elect to do business or own property.

Section 7.3 Title to Partnership Assets

     Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

Section 7.4 Reimbursement of the General Partner

     A. No Compensation. Except as provided in this Section 7.4 and elsewhere in
this Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not receive payments from the Partnership or otherwise be
compensated for its services as the general partner of the Partnership.

28



--------------------------------------------------------------------------------



 



     B. Responsibility for Partnership and General Partner and General Partner
Entity Expenses. The Partnership shall be responsible for and shall pay all
expenses relating to the Partnership’s organization, the ownership of its assets
and its operations. The General Partner shall be reimbursed on a monthly basis,
or such other basis as the General Partner may determine in its sole and
absolute discretion, for all expenses it incurs relating to or resulting from
the ownership and operation of, or for the benefit of, the Partnership
(including, without limitation, expenses related to the operations of the
General Partner and the General Partner Entity and to the management and
administration of any Subsidiaries of the General Partner, the General Partner
Entity or the Partnership or Affiliates of the Partnership, such as auditing
expenses and filing fees); provided that (i) the amount of any such
reimbursement shall be reduced by (x) any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted in Section 7.5.A (which interest is
considered to belong to the Partnership and shall be paid over to the
Partnership to the extent not applied to reimburse the General Partner for
expenses hereunder); and (y) any amount derived by the General Partner from any
investments permitted in Section 7.5.A; (ii) the Partnership shall not be
responsible for any taxes that the General Partner or General Partner Entity
would not have been required to pay if that entity qualified as a REIT for
federal income tax purposes or any taxes imposed on the General Partner or
General Partner Entity by reason of that entity’s failure to distribute to its
shareholders an amount equal to its taxable income; (iii) the Partnership shall
not be responsible for expenses or liabilities incurred by the General Partner
in connection with any business or assets of the General Partner other than its
ownership of Partnership Interests or operation of the business of the
Partnership or ownership of interests in Qualified Assets to the extent
permitted in Section 7.5.A; and (iv) the Partnership shall not be responsible
for any expenses or liabilities of the General Partner that are excluded from
the scope of the indemnification provisions of Section 7.7.A by reason of the
provisions of clause (i), (ii) or (iii) thereof. The General Partner shall
determine in good faith the amount of expenses incurred by it or the General
Partner Entity related to the ownership of Partnership Interests or operation
of, or for the benefit of, the Partnership. If certain expenses are incurred
that are related both to the ownership of Partnership Interests or operation of,
or for the benefit of, the Partnership and to the ownership of other assets
(other than Qualified Assets as permitted under Section 7.7.A) or the operation
of other businesses, such expenses will be allocated to the Partnership and such
other entities (including the General Partner and General Partner Entity) owning
such other assets or businesses in such a manner as the General Partner in its
sole and absolute discretion deems fair and reasonable. Such reimbursements
shall be in addition to any reimbursement to the General Partner and the General
Partner Entity pursuant to Section 10.3.C and as a result of indemnification
pursuant to Section 7.7. All payments and reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner or General
Partner Entity.

     C. Partnership Interest Issuance Expenses. The General Partner shall also
be reimbursed for all expenses it incurs relating to any issuance of Partnership
Interests, Shares, Debt of the Partnership, Funding Debt of the General Partner
or rights, options, warrants or convertible or exchangeable securities pursuant
to Article IV (including, without limitation, all costs, expenses, damages and
other payments resulting from or arising in connection with litigation related
to any of the foregoing), all of which expenses are considered by the Partners
to constitute expenses of, and for the benefit of, the Partnership.

29



--------------------------------------------------------------------------------



 



     D. Purchases of Shares by the General Partner Entity. If the General
Partner Entity exercises its rights under the Declaration of Trust to purchase
Shares or otherwise elects to purchase from its shareholders Shares in
connection with a share repurchase or similar program or for the purpose of
delivering such Shares to satisfy an obligation under any dividend reinvestment
or equity purchase program adopted by the General Partner Entity, any employee
equity purchase plan adopted by the General Partner Entity or any similar
obligation or arrangement undertaken by the General Partner Entity in the
future, the purchase price paid by the General Partner Entity for those Shares
and any other expenses incurred by the General Partner Entity in connection with
such purchase shall be considered expenses of the Partnership and shall be
reimbursable to the General Partner Entity, subject to the conditions that: (i)
if those Shares subsequently are to be sold by the General Partner Entity, the
General Partner Entity shall pay to the Partnership any proceeds received by the
General Partner Entity for those Shares (provided that a transfer of Shares for
Partnership Units pursuant to Section 8.6 would not be considered a sale for
such purposes); and (ii) if such Shares are not retransferred by the General
Partner Entity within thirty (30) days after the purchase thereof, the General
Partner Entity shall cause the Partnership to cancel a number of Partnership
Units (rounded to the nearest whole Partnership Unit) held by the General
Partner Entity equal to the product attained by multiplying the number of those
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.

     E. Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this
Section 7.4 is determined for federal income tax purposes not to constitute a
payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to clause (ii) of subparagraph (D) above shall be treated as a
distribution for purposes of computing the Partner’s Capital Accounts.

     F. Funding for Certain Capital Transactions. In the event that the General
Partner Entity shall undertake to acquire (whether by merger, consolidation,
purchase, or otherwise) the assets or equity interests of another Person and
such acquisition shall require the payment of cash by the General Partner Entity
(whether to such Person or to any other selling party or parties in such
transaction or to one or more creditors, if any, of such Person or such selling
party or parties), (i) the Partnership shall advance to the General Partner
Entity the cash required to consummate such acquisition if, and to the extent
that, such cash is not to be obtained by the General Partner Entity through an
issuance of Shares described in Section 4.2 or pursuant to a transaction
described in Section 7.5.B, (ii) the General Partner Entity shall, upon
consummation of such acquisition, transfer to the Partnership (or cause to be
transferred to the Partnership), in full and complete satisfaction of such
advance and as required by Section 7.5, the assets or equity interests of such
Person acquired by the General Partner Entity in such acquisition (or equity
interests in Persons owning all of such assets or equity interests), and (iii)
pursuant to and in accordance with Section 4.2 and Section 7.5.B, the
Partnership shall issue to the General Partner Partnership Interests and/or
rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights that are
substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible

30



--------------------------------------------------------------------------------



 



Funding Debt, as the case may be, issued by the General Partner Entity in
connection with such acquisition (whether issued directly to participants in the
acquisition transaction or to third parties in order to obtain cash to complete
the acquisition). The Management Company Acquisition/Reorganization shall be
deemed as having occurred in compliance with Section 4.2.A and the preceding
sentence of this Section 7.4.F. In addition to, and without limiting, the
foregoing, in the event that the General Partner Entity engages in a transaction
in which (x) the General Partner Entity (or a wholly owned direct or indirect
Subsidiary of the General Partner Entity) merges with another entity (referred
to as the “Parent Entity”) that is organized in the “UPREIT format” (i.e., where
the Parent Entity holds substantially all of its assets and conducts
substantially all of its operations through a partnership, limited liability
company or other entity (referred to as an “Operating Entity”)) and the General
Partner Entity survives such merger, (y) such Operating Entity merges with or is
otherwise acquired by the Partnership in exchange in whole or in part for
Partnership Interests, and (z) the General Partner Entity is required or elects
to pay part of the consideration in connection with such merger involving the
Parent Entity in the form of cash and part of the consideration in the form of
Shares, the Partnership shall distribute to the General Partner with respect to
its existing Partnership Interest an amount of cash sufficient to complete such
transaction and the General Partner shall cause the Partnership to cancel a
number of Partnership Units (rounded to the nearest whole number) held by the
General Partner equal to the product attained by multiplying the number of
additional Shares of the General Partner Entity that the General Partner Entity
would have issued to the Parent Entity or the owners of the Parent Entity in
such transaction if the entire consideration therefor were to have been paid in
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor. For purposes of this Section 7.4.F, (A) the term
“Management Company Acquisition/Reorganization” shall mean (I) the acquisition
of the capital stock of U-Store-It Mini Warehouse Co., an Ohio corporation (the
“TRS Service Company”), by the General Partner for cash in connection with, and
using a portion of the proceeds from, the initial public offering of the General
Partner, (II) the termination of the existing management agreements between the
TRS Service Company and the Partnership (or, as applicable, its subsidiaries),
(III) the replacement of such existing management agreements with new management
agreements between YSI Management LLC, a Delaware limited liability company
whose limited liability company interests are owned by the General Partner (the
“New Management Company”), and the Partnership (or, as applicable, its
subsidiaries), and new service agreements between the TRS Service Company and
the Partnership (or, as applicable, its subsidiaries), and (IV) the transfer of
the Reorganized Management Assets to the Partnership in exchange for General
Partner Partnership Interests, and (B) the term “Reorganized Management Assets”
shall mean the capital stock of the TRS Service Company and the limited
liability company interests of the New Management Company.



Section 7.5   Outside Activities of the General Partner; Relationship of Shares
to Partnership Units; Funding Debt

     A. General. Without the Consent of the Outside Limited Partners, the
General Partner shall not, directly or indirectly, enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests as General Partner or Limited Partner and
the management of the business of the Partnership and such activities as are
incidental thereto. Without the Consent of the Outside Limited Partners, the

31



--------------------------------------------------------------------------------



 



assets of the General Partner shall be limited to Partnership Interests and
permitted debt obligations of the Partnership (as contemplated by
Section 7.5.F), so that Shares and Partnership Units are completely fungible
except as otherwise specifically provided herein; provided that the General
Partner shall be permitted to hold such bank accounts or similar instruments or
accounts in its name as it deems necessary to carry out its responsibilities and
purposes as contemplated under this Agreement and its organizational documents
(provided that accounts held on behalf of the Partnership to permit the General
Partner to carry out its responsibilities under this Agreement shall be
considered to belong to the Partnership and the interest earned thereon shall,
subject to Section 7.4.B, be applied for the benefit of the Partnership); and,
provided further that, the General Partner shall be permitted to acquire
Qualified Assets.

     B. Repurchase of Shares and Other Securities. If the General Partner Entity
exercises its rights under the Declaration of Trust to purchase Shares or
otherwise elects to purchase from the holders thereof Shares, other equity
securities of the General Partner Entity, New Securities or Convertible Funding
Debt, then the General Partner shall cause the Partnership to purchase from the
General Partner (i) in the case of a purchase of Shares, that number of
Partnership Units of the appropriate class equal to the product obtained by
multiplying the number of Shares purchased by the General Partner Entity times a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor, or (ii) in the case of the purchase of any other securities
on the same terms and for the same aggregate price that the General Partner
Entity purchased such securities.

     C. Forfeiture of Shares. If the Partnership or the General Partner acquires
Shares as a result of the forfeiture of such Shares under a restricted or
similar share, share bonus or similar share plan, then the General Partner shall
cause the Partnership to cancel, without payment of any consideration to the
General Partner, that number of Partnership Units of the appropriate class equal
to the number of Shares so acquired, and, if the Partnership acquired such
Shares, it shall transfer such Shares to the General Partner for cancellation.

     D. Issuances of Shares and Other Securities. The General Partner shall not
grant, award, or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 hereof or pursuant to a dividend or distribution (including any
share split) of Shares to all of its shareholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the General Partner, New Securities or
Convertible Funding Debt unless (i) the General Partner shall cause, pursuant to
Section 4.2.A hereof, the Partnership to issue to the General Partner,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially the same as
those of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, and (ii) the General Partner
transfers to the Partnership, as an additional Capital Contribution, the
proceeds from the grant, award, or issuance of such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, or from the exercise of rights contained in such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be (or, in the case of an acquisition described in Section 7.4.F in which all or
a portion of the cash required to consummate such acquisition is to be obtained
by the General Partner Entity through an issuance of Shares described in
Section 4.2, the General Partner complies with such Section 7.4.F)

32



--------------------------------------------------------------------------------



 



(provided, however, that the General Partner shall not be required to comply
with the requirements of this sentence as to the portion of the proceeds from
its initial public offering used to repay existing indebtedness (including
accrued and unpaid interest) of High Tide LLC, a predecessor of the General
Partner, to the Partnership). Without limiting the foregoing, the General
Partner is expressly authorized to issue additional Shares, other equity
securities, New Securities or Convertible Funding Debt, as the case may be, for
less than fair market value, and the General Partner is expressly authorized,
pursuant to Section 4.2.A hereof, to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, (for example, and not by
way of limitation, the issuance of Shares and corresponding Partnership Units
pursuant to a share purchase plan providing for purchases of Shares, either by
employees or shareholders, at a discount from fair market value or pursuant to
employee share options that have an exercise price that is less than the fair
market value of the Shares, either at the time of issuance or at the time of
exercise) as long as (a) the General Partner concludes in good faith that such
issuance is in the interests of the General Partner and the Partnership and
(b) the General Partner transfers all proceeds from any such issuance or
exercise to the Partnership as an additional Capital Contribution.

     E. Share Option Plan. If at any time or from time to time, the General
Partner sells or otherwise issues Shares pursuant to any Share Option Plan, the
General Partner shall transfer the proceeds of the sale of such Shares, if any,
to the Partnership as an additional Capital Contribution in exchange for an
amount of additional Partnership Units equal to the number of Shares so sold
divided by the Conversion Factor.

     F. Funding Debt. The General Partner or the General Partner Entity or any
wholly owned Subsidiary of either of them may incur a Funding Debt, including,
without limitation, a Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities (“Convertible Funding Debt”), subject to
the condition that the General Partner, the General Partner Entity or such
Subsidiary, as the case may be, lend to the Partnership the net proceeds of such
Funding Debt; provided that Convertible Funding Debt shall be issued in
accordance with the provisions of Section 7.5.D above; and, provided further
that the General Partner, the General Partner Entity or such Subsidiary shall
not be obligated to lend the net proceeds of any Funding Debt to the Partnership
in a manner that would be inconsistent with the General Partner’s or General
Partner Entity’s ability to remain qualified as a REIT. If the General Partner,
General Partner Entity or such Subsidiary enters into any Funding Debt, the loan
to the Partnership shall be on comparable terms and conditions, including
interest rate, repayment schedule, costs and expenses and other financial terms,
as are applicable with respect to or incurred in connection with such Funding
Debt.

     G. Capital Contributions of the General Partner. The Capital Contributions
by the General Partner pursuant to Sections 7.5.D and 7.5.E will be deemed to
equal the cash contributed by the General Partner plus (a) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner, the offering costs attributable to the cash
contributed to the Partnership, and (b) in the case of Partnership Units issued
pursuant to Section 7.5.E, an amount equal to the difference between the Value
of the Shares sold pursuant to any Share Option Plan and the net proceeds of
such sale.

33



--------------------------------------------------------------------------------



 



     H. Tax Loans. The General Partner or the General Partner Entity may in its
sole and absolute discretion, cause the Partnership to make an interest free
loan to the General Partner or the General Partner Entity, as applicable,
provided that the proceeds of such loans are used to satisfy any tax liabilities
of the General Partner or the General Partner Entity, as applicable.

Section 7.6 Transactions With Affiliates

     A. Transactions with Certain Affiliates. Except as expressly permitted by
this Agreement with respect to any non-arms’ length transaction with an
Affiliate, the Partnership shall not, directly or indirectly, sell, transfer or
convey any property to, or purchase any property from, or borrow funds from, or
lend funds to, any Partner or any Affiliate of the Partnership that is not also
a Subsidiary of the Partnership, except pursuant to transactions that are
determined in good faith by the General Partner to be on terms that are fair and
reasonable and no less favorable to the Partnership than would be obtained from
an unaffiliated third party.

     B. Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.

     C. Benefit Plans Sponsored by the Partnership. The General Partner in its
sole and absolute discretion and without the approval of the Limited Partners,
may propose and adopt on behalf of the Partnership employee benefit plans funded
by the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them.

Section 7.7 Indemnification

     A. General. The Partnership shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines, settlements
and other amounts arising from or in connection with any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, incurred by the Indemnitee and relating to the Partnership or the
General Partner or the General Partner Entity or the operation of, or the
ownership of property by, the Indemnitee, Partnership or the General Partner or
the General Partner Entity as set forth in this Agreement in which any such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established by a final determination of a court of
competent jurisdiction that: (i) the act or omission of the Indemnitee was
material to the matter giving rise to the proceeding and either was committed in
bad faith or was the result of active and deliberate dishonesty, (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guarantee, contractual obligation for any
indebtedness or other obligation or otherwise, for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including, without limitation,
any indebtedness which the

34



--------------------------------------------------------------------------------



 



Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7.A. The termination of any proceeding by conviction or upon a plea of
nolo contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and any insurance
proceeds from the liability policy covering the General Partner and any
Indemnitee, and neither the General Partner nor any Limited Partner shall have
any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.

     B. Reimbursement of Expenses. Reasonable expenses expected to be incurred
by an Indemnitee shall be paid or reimbursed by the Partnership in advance of
the final disposition of any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative made or threatened
against an Indemnitee upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7.A has been met and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

     C. No Limitation of Rights. The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

     D. Insurance. The Partnership may purchase and maintain insurance on behalf
of the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.

     E. No Personal Liability for Limited Partners. In no event may an
Indemnitee subject any of the Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement.

     F. Interested Transactions. An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

35



--------------------------------------------------------------------------------



 



     G. Benefit. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.

     H. Indemnification Payments Not Distributions. If and to the extent any
payments to the General Partner pursuant to this Section 7.7 constitute gross
income to the General Partner (as opposed to the repayment of advances made on
behalf of the Partnership), such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

     I. Exception to Indemnification. Notwithstanding anything to the contrary
in this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.

Section 7.8 Liability of the General Partner

     A. General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner (which for the purposes of this Section 7.8 shall
include the directors, trustees and officers of the General Partner) shall not
be liable for monetary or other damages to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the General Partner acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.

     B. Obligation to Consider Interests of General Partner Entity. The Limited
Partners expressly acknowledge that the General Partner, in considering whether
to dispose of any of the Partnership assets, shall take into account the tax
consequences to the General Partner Entity of any such disposition and shall
have no liability whatsoever to the Partnership or any Limited Partner for
decisions that are based upon or influenced by such tax consequences.

     C. No Obligation to Consider Separate Interests of Limited Partners or
Shareholders. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership and the shareholders of the
General Partner Entity, that the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or Assignees) in deciding
whether to cause the Partnership to take (or decline to take) any actions, and
that the General Partner shall not be liable for monetary or other damages for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with any decisions or actions made or taken or declined
to be made or taken, provided that the General Partner has acted pursuant to its
authority under this Agreement.

36



--------------------------------------------------------------------------------



 



     D. Actions of Agents. Subject to its obligations and duties as General
Partner set forth in Section 7.1.A, the General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents. The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner in good faith.

     E. Effect of Amendment. Notwithstanding any other provision contained
herein, any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

     F. Limitations of Fiduciary Duty. Sections 7.1.B, 7.1.E and this
Section 7.8 and any other Section of this Agreement limiting the liability of
the General Partner and/or its trustees, directors and officers shall constitute
an express limitation of any duties, fiduciary or otherwise, that they would owe
the Partnership or the Limited Partners if such duty would be imposed by any
law, in equity or otherwise.

Section 7.9 Other Matters Concerning the General Partner

     A. Reliance on Documents. The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

     B. Reliance on Advisors. The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

     C. Action Through Agents. The General Partner shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.

     D. Actions to Maintain REIT Status or Avoid Taxation of the General Partner
Entity. Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner Entity to
qualify as a REIT or (ii) to allow the General Partner Entity to avoid incurring
any liability for taxes under

37



--------------------------------------------------------------------------------



 



Section 857 or 4981 of the Code, is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.

Section 7.10 Reliance By Third Parties

     Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without consent or approval of any other
Partner or Person, to encumber, sell or otherwise use in any manner any and all
assets of the Partnership, to enter into any contracts on behalf of the
Partnership and to take any and all actions on behalf of the Partnership, and
such Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies that may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing,
in each case except to the extent that such action imposes, or purports to
impose, liability on the Limited Partner. In no event shall any Person dealing
with the General Partner or its representatives be obligated to ascertain that
the terms of this Agreement have been complied with or to inquire into the
necessity or expedience of any act or action of the General Partner or its
representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership, and (iii) such certificate, document or instrument
was duly executed and delivered in accordance with the terms and provisions of
this Agreement and is binding upon the Partnership.

Section 7.11 Restrictions on General Partner’s Authority

     A. Consent Required. The General Partner may not take any action in
contravention of an express prohibition or limitation of this Agreement without
the written Consent of (i) all Partners adversely affected or (ii) such lower
percentage of the Partnership Interests held by Limited Partners as may be
specifically provided for under a provision of this Agreement or the Act. The
preceding sentence shall not apply to any limitation or prohibition in this
Agreement that expressly authorizes the General Partner to take action (either
in its discretion or in specified circumstances) so long as the General Partner
acts within the scope of such authority.

     B. Sale of All Assets of the Partnership. Except as provided in
Article XIII, the General Partner may not, directly or indirectly, cause the
Partnership to sell, exchange, transfer or otherwise dispose of all or
substantially all of the Partnership’s assets in a single transaction or a
series of related transactions (including by way of merger (including a
triangular merger), consolidation or other combination with any other Persons)
without the Consent of the Partners holding Partnership Interests representing
more than fifty percent (50%) of the Percentage Interest of the Class A Units,
provided, however, that the foregoing limitation shall not apply to any leases
of all or substantially all of the Partnership’s assets entered into by the
Partnership in order to satisfy any REIT Requirements.

38



--------------------------------------------------------------------------------



 



Section 7.12 Loans by Third Parties

     The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

     The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

Section 8.2 Management of Business

     No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners

     Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the Partnership or a Subsidiary, any
Limited Partner (other than the General Partner) and any officer, director,
employee, agent, trustee, Affiliate or shareholder of any Limited Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities in direct or indirect competition with the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. None of
the Limited Partners (other than the General Partner) or any other Person shall
have any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein), and no Person (other
than the General Partner) shall have any obligation pursuant to this Agreement
to offer any interest in any such business venture to the Partnership, any
Limited Partner or any such other Person, even if such opportunity is of a

39



--------------------------------------------------------------------------------



 



character which, if presented to the Partnership, any Limited Partner or such
other Person, could be taken by such Person.

Section 8.4 Return of Capital

     Except pursuant to the right of redemption set forth in Section 8.6, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

Section 8.5 Rights of Limited Partners Relating to the Partnership

     A. General. In addition to other rights provided by this Agreement or by
the Act, and except as limited by Section 8.5.D, each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at such Limited Partner’s own expense:



  (1)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by either the General Partner Entity
or the Partnership, if any, pursuant to the Exchange Act;     (2)   to obtain a
copy of the Partnership’s federal, state and local income tax returns for each
Fiscal Year;     (3)   to obtain a current list of the name and last known
business, residence or mailing address of each Partner;     (4)   to obtain a
copy of this Agreement and the Certificate of Limited Partnership and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate of Limited Partnership and all
amendments thereto have been executed;     (5)   to obtain true and full
information regarding the amount of cash and a description and statement of the
agreed value of any other property or services contributed by each Partner and
which each Partner has agreed to contribute in the future, and the date on which
each Partner became a Partner; and     (6)   other information regarding the
affairs of the Partnership as is just and reasonable.

     B. Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.

40



--------------------------------------------------------------------------------



 



     C. Notice of Extraordinary Transaction of the General Partner Entity. The
General Partner Entity shall not make any extraordinary distributions of cash or
property to its shareholders or effect a merger (including, without limitation,
a triangular merger), consolidation or other combination with or into another
Person, a sale of all or substantially all of its assets or any other similar
extraordinary transaction without providing written notice to the Limited
Partners of its intention to make such distribution or effect such merger,
consolidation, combination, sale or other extraordinary transaction at least
twenty (20) Business Days prior to the record date to determine shareholders
eligible to receive such distribution or to vote upon the approval of such
merger, sale or other extraordinary transaction (or, if no such record date is
applicable, at least twenty (20) Business Days before consummation of such
merger, sale or other extraordinary transaction), which notice shall describe in
reasonable detail the action to be taken; provided, however, that the General
Partner, in its sole and absolute discretion, may shorten the required notice
period of not less than twenty (20) Business Days prior to the record date to
determine the shareholders eligible to vote upon a merger transaction (but not
any of the other transactions covered by this Section 8.5.C.) to a period of not
less than ten (10) calendar days (thereby continuing to afford the holders of
Partnership Units the opportunity to redeem Partnership Units under Section 8.6
on or prior to the record date for the shareholder vote on the merger
transaction) so long as (i) the General Partner Entity will be the surviving
entity in such merger transaction, (ii) immediately following the merger
transaction, Persons who held voting securities of the General Partner Entity
immediately prior to such merger transaction will hold, solely by reason of the
ownership of voting securities of the General Partner Entity immediately prior
to the merger transaction, voting securities of the General Partner Entity
representing not less than fifty-one percent (51%) of the total combined voting
power of all outstanding voting securities of the General Partner Entity after
such merger, and (iii) in the event that in connection with such merger
transaction the Partnership will merge with another entity, the Partnership will
be the surviving entity in such merger. This provision for such notice shall not
be deemed (i) to permit any transaction that otherwise is prohibited by this
Agreement or requires a Consent of the Partners or (ii) to require a Consent on
the part of any one or more of the Limited Partners to a transaction that does
not otherwise require Consent under this Agreement. Each Limited Partner agrees,
as a condition to the receipt of the notice pursuant hereto, to keep
confidential the information set forth therein until such time as the General
Partner Entity has made public disclosure thereof and to use such information
during such period of confidentiality solely for purposes of determining whether
to exercise the Redemption Right; provided, however, that a Limited Partner may
disclose such information to its attorney, accountant and/or financial advisor
for purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

     D. Confidentiality. Notwithstanding any other provision of this
Section 8.5, the General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion, any information that (i) the General Partner reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential, provided that this Section
8.5.D shall not affect the notice requirements set forth in Section 8.5.C above.

41



--------------------------------------------------------------------------------



 



Section 8.6 Redemption Right

     A. General. (i) Subject to Section 8.6.C, at any time on or after one year
following the date of the initial issuance thereof (which, in the event of the
transfer of a Class A Unit or Class B Unit, shall be deemed to be the date that
the Class A Unit (or corresponding Class B Unit) or such Class B Unit, as the
case may be, was issued to the original recipient thereof for purposes of this
Section 8.6), the holder of a Partnership Unit (if other than the General
Partner or the General Partner Entity or any Subsidiary of either the General
Partner or the General Partner Entity) shall have the right (the “Redemption
Right”) to require the Partnership to redeem such Partnership Unit, with such
redemption to occur on the Specified Redemption Date and at a redemption price
equal to and in the form of the Cash Amount to be paid by the Partnership. Any
such Redemption Right shall be exercised pursuant to a Notice of Redemption
delivered to the Partnership (with a copy to the General Partner) by the holder
of the Partnership Units who is exercising the Redemption Right (the “Redeeming
Partner”). A Limited Partner may exercise the Redemption Right from time to
time, without limitation as to frequency, with respect to part or all of the
Partnership Units that it owns, as selected by the Limited Partner, provided
that a Limited Partner may not exercise the Redemption Right for less than one
thousand (1,000) Partnership Units of a particular class unless such Redeeming
Partner then holds less than one thousand (1,000) Partnership Units in that
class, in which event the Redeeming Partner must exercise the Redemption Right
for all of the Partnership Units held by such Redeeming Partner in that class,
and provided further that, with respect to a Limited Partner which is an entity,
such Limited Partner may exercise the Redemption Right for less than one
thousand (1,000) Partnership Units without regard to whether or not such Limited
Partner is exercising the Redemption Right for all of the Partnership Units held
by such Limited Partner as long as such Limited Partner is exercising the
Redemption Right on behalf of one or more of its equity owners in respect of one
hundred percent (100%) of such equity owners’ interests in such Limited Partner.
For purposes hereof, a Class A Unit issued upon conversion of a Class B Unit
shall be deemed to have been issued when the Class B Unit was issued.

          (ii) The Redeeming Partner shall have no right with respect to any
Partnership Units so redeemed to receive any distributions paid in respect of a
Partnership Record Date for distributions in respect of Partnership Units after
the Specified Redemption Date with respect to such Partnership Units.

          (iii) The Assignee of any Limited Partner may exercise the rights of
such Limited Partner pursuant to this Section 8.6, and such Limited Partner
shall be deemed to have assigned such rights to such Assignee and shall be bound
by the exercise of such rights by such Limited Partner’s Assignee. In connection
with any exercise of such rights by such Assignee on behalf of such Limited
Partner, the Cash Amount shall be paid by the Partnership directly to such
Assignee and not to such Limited Partner.

          (iv) If the General Partner Entity provides notice to the Limited
Partners, pursuant to Section 8.5.C hereof, the Redemption Right shall be
exercisable, without regard to whether the Partnership Units have been
outstanding for any specified period, during the period commencing on the date
on which the General Partner Entity provides such notice and ending on the
record date to determine shareholders eligible to receive such distribution or
to vote upon the approval of such merger, sale or other extraordinary
transaction (or, if no such record date is

42



--------------------------------------------------------------------------------



 



applicable, at least twenty (20) Business Days before the consummation of such
merger, sale or other extraordinary transaction). If this subparagraph
(iv) applies, the Specified Redemption Date is the date on which the Partnership
and the General Partner receive notice of exercise of the Redemption Right,
rather than ten (10) Business Days after receipt of the notice of redemption.

     B. General Partner Assumption of Right. (i) If a Limited Partner has
delivered a Notice of Redemption, the General Partner Entity may, in its sole
and absolute discretion (subject to the limitations on ownership and transfer of
Shares set forth in the Declaration of Trust), elect to assume directly and
satisfy a Redemption Right. If such election is made by the General Partner
Entity, the Partnership shall determine whether the General Partner Entity shall
pay the Redemption Amount in the form of the Cash Amount or the Shares Amount.
The Partnership’s decision regarding whether such payment shall be made in the
form of the Cash Amount or the Shares Amount shall be made by the General
Partner, in its capacity as the general partner of the Partnership and in its
sole and absolute discretion. Payment of the Redemption Amount in the form of
Shares shall be in Shares registered for resale under Section 12 of the Exchange
Act and listed for trading on the exchange or national market on which the
Shares are Publicly Traded and the issuance of Shares upon redemption shall be
registered under the Securities Act or, at the election of the General Partner
Entity resale of the Shares issued upon redemption shall be registered (so long
as the Redeeming Partner provides all information required for such
registration), and, provided further that, if the Shares are not Publicly Traded
at the time a Redeeming Partner exercises its Redemption Right, the Redemption
Amount shall be paid only in the form of the Cash Amount unless the Redeeming
Partner, in its sole and absolute discretion, consents to payment of the
Redemption Amount in the form of the Shares Amount), on the Specified Redemption
Date, upon such payment the General Partner Entity shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. Unless
the General Partner Entity, in its sole and absolute discretion, shall exercise
its right to assume directly and satisfy the Redemption Right, the General
Partner Entity shall not have any obligation to the Redeeming Partner or to the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. If the General Partner Entity shall exercise its right to assume directly
and satisfy the Redemption Right in the manner described in the first sentence
of this Section 8.6B and shall fully perform its obligations in connection
therewith, the Partnership shall have no right or obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership and the
General Partner Entity shall, for federal income tax purposes, treat the
transaction between the General Partner Entity and the Redeeming Partner as a
sale of the Redeeming Partner’s Partnership Units to the General Partner Entity.
Nothing contained in this Section 8.6.B shall imply any right of the General
Partner Entity to require any Limited Partner to exercise the Redemption Right
afforded to such Limited Partner pursuant to Section 8.6.A.

          (ii) If the General Partner Entity determines to pay the Redeeming
Partner the Redemption Amount in the form of Shares, the total number of Shares
to be paid to the Redeeming Partner in exchange for the Redeeming Partner’s
Partnership Units shall be the applicable Shares Amount. If this amount is not a
whole number of Shares, the Redeeming Partner shall be paid (i) that number of
Shares which equals the nearest whole number less than such amount plus (ii) an
amount of cash which the General Partner Entity determines, in its

43



--------------------------------------------------------------------------------



 



reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Redeeming Partner.

          (iii) Each Redeeming Partner agrees to execute such documents as the
General Partner Entity may reasonably require in connection with the issuance of
Shares upon exercise of the Redemption Right.

     C. Exceptions to Exercise of Redemption Right. Notwithstanding the
provisions of Sections 8.6.A and 8.6.B, a Partner shall not be entitled to
exercise the Redemption Right pursuant to Section 8.6.A if (but only as long as)
the delivery of Shares to such Partner on the Specified Redemption Date would be
(i) prohibited under the restrictions on the ownership or transfer of Shares in
the Declaration of Trust (or, if the General Partner is not the General Partner
Entity, the organizational documents of the General Partner Entity) or
(ii) prohibited under applicable federal or state securities laws or regulations
(in each case regardless of whether the General Partner Entity would in fact
assume and satisfy the Redemption Right).

     D. No Liens on Partnership Units Delivered for Redemption. Each Limited
Partner covenants and agrees with the General Partner that all Partnership Units
delivered for redemption shall be delivered to the Partnership or the General
Partner Entity, as the case may be, free and clear of all liens; and,
notwithstanding anything contained herein to the contrary, neither the General
Partner Entity nor the Partnership shall be under any obligation to acquire
Partnership Units which are or may be subject to any liens. Each Limited Partner
further agrees that, if any state or local property transfer tax is payable as a
result of the transfer of its Partnership Units to the Partnership or the
General Partner Entity, such Limited Partner shall assume and pay such transfer
tax.

     E. Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner shall make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests) which differ
from those set forth in this Agreement), provided that no such revisions shall
materially adversely affect the rights of any other Limited Partner to exercise
its Redemption Right without that Limited Partner’s prior written consent. In
addition, the General Partner may, with respect to any holder or holders of
Partnership Units, at any time and from time to time, as it shall determine in
its sole and absolute discretion, (i) reduce or waive the length of the period
prior to which such holder or holders may not exercise the Redemption Right or
(ii) reduce or waive the length of the period between the exercise of the
Redemption Right and the Specified Redemption Date.

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

     The General Partner shall keep or cause to be kept at the principal office
of the Partnership appropriate books and records with respect to the
Partnership’s business, including,

44



--------------------------------------------------------------------------------



 



without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to Section 9.3. Any records maintained by or on behalf of the
Partnership in the regular course of its business may be kept on, or be in the
form of, punch cards, magnetic tape, photographs, micrographics or any other
information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

Section 9.2 Fiscal Year

     The fiscal year of the Partnership shall be the calendar year.

Section 9.3 Reports

     A. Annual Reports. As soon as practicable, but in no event later than the
date on which the General Partner Entity mails its annual report to its
shareholders, the General Partner Entity shall cause to be mailed to each
Limited Partner an annual report, as of the close of the most recently ended
Fiscal Year, containing financial statements of the Partnership, or of the
General Partner Entity if such statements are prepared on a consolidated basis
with the Partnership, for such Fiscal Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner Entity.

     B. Quarterly Reports. If and to the extent that the General Partner Entity
mails quarterly reports to its shareholders, as soon as practicable, but in no
event later than the date on such reports are mailed, the General Partner Entity
shall cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner Entity if such statements are prepared on
a consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulation, or as the General Partner determines
to be appropriate.

ARTICLE X
TAX MATTERS

Section 10.1 Preparation of Tax Returns

     The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

45



--------------------------------------------------------------------------------



 



Section 10.2 Tax Elections

     Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
General Partner shall have the right to seek to revoke any such election upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.

Section 10.3 Tax Matters Partner

     A. General. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. Pursuant to Section 6223(c)(3) of
the Code, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax matters
partner shall furnish the IRS with the name, address, taxpayer identification
number and profit interest of each of the Limited Partners and any Assignees;
provided, however, that such information is provided to the Partnership by the
Limited Partners.

     B. Powers. The tax matters partner is authorized, but not required:



  (1)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);     (2)   if a notice of a final administrative
adjustment at the Partnership level of any item required to be taken into
account by a Partner for tax purposes (a “final adjustment”) is mailed to the
tax matters partner, to seek judicial review of such final adjustment, including
the filing of a petition for readjustment with the Tax Court or the filing of a
complaint for refund with the United States Claims Court or the District Court
of the United States for the district in which the Partnership’s principal place
of business is located;     (3)   to intervene in any action brought by any
other Partner for judicial review of a final adjustment;     (4)   to file a
request for an administrative adjustment with the IRS at any time and, if any
part of such request is not allowed by the IRS, to file an appropriate pleading
(petition or complaint) for judicial review with respect to such request;

46



--------------------------------------------------------------------------------



 



  (5)   to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and    
(6)   to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

     The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.

     C. Reimbursement. The tax matters partner shall receive no compensation for
its services. All third party costs and expenses incurred by the tax matters
partner in performing its duties as such (including legal and accounting fees
and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and/or
law firm to assist the tax matters partner in discharging its duties hereunder,
so long as the compensation paid by the Partnership for such services is
reasonable.

Section 10.4 Organizational Expenses

     The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.

Section 10.5 Withholding

     Each Limited Partner hereby authorizes the Partnership to withhold from or
pay on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. If a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.5 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment

47



--------------------------------------------------------------------------------



 



to the Partnership on behalf of such defaulting Limited Partner, and in such
event shall be deemed to have loaned such amount to such defaulting Limited
Partner and shall succeed to all rights and remedies of the Partnership as
against such defaulting Limited Partner (including, without limitation, the
right to receive distributions). Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
The Wall Street Journal, plus four (4) percentage points (but not higher than
the maximum lawful rate that may be charged under the law) from the date such
amount is due (i.e., fifteen (15) days after demand) until such amount is paid
in full. Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request to perfect or enforce the security interest
created hereunder.

ARTICLE XI
TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

     A. Definition. The term “transfer,” when used in this Article XI with
respect to a Partnership Interest or a Partnership Unit, shall be deemed to
refer to a transaction by which the General Partner purports to assign all or
any part of its General Partnership Interest to another Person or by which a
Limited Partner purports to assign all or any part of its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise. The term “transfer” when used in this Article XI does not include
any redemption or repurchase of Partnership Units by the Partnership from a
Partner or acquisition of Partnership Units from a Limited Partner by the
General Partner Entity pursuant to Section 8.6 or otherwise. No part of the
interest of a Limited Partner shall be subject to the claims of any creditor,
any spouse for alimony or support, or to legal process, and may not be
voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

     B. General. No Partnership Interest shall be transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void.

Section 11.2 Transfers of Partnership Interests of General Partner

     A. General. The General Partner may not transfer any of its Partnership
Interests except in connection with (i) a transaction permitted under
Section 11.2.B, (ii) any merger (including a triangular merger), consolidation
or other combination with or into another Person following the consummation of
which the equity holders of the surviving entity are substantially identical to
the shareholders of the General Partner Entity, or (iii) as otherwise expressly
permitted under this Agreement, nor shall the General Partner withdraw as
General Partner except in connection with a transaction permitted under
Section 11.2.B or any merger, consolidation, or other combination permitted
under clause (ii) of this Section 11.2.A.

48



--------------------------------------------------------------------------------



 



     B. Specific Transactions Prohibited. The General Partner Entity shall not
engage in any merger (including a triangular merger), consolidation or other
combination with or into another Person (other than any transaction permitted by
Section 11.2.A), sale of all or substantially all of its assets or any
reclassification, recapitalization or change of outstanding Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (“Termination Transaction”), unless (i) the Termination Transaction has
been approved by the Consent of Partners holding Partnership Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Class A Units, (ii) following such merger or other consolidation, substantially
all of the assets of the surviving entity consist of Partnership Units and
(iii) in connection with which all Partners either will receive, or will have
the right to receive, for each Unit an amount of cash, securities, or other
property equal to the product of the Conversion Factor and the greatest amount
of cash, securities or other property paid to a holder of Shares, if any,
corresponding to such Unit in consideration of one such Share at any time during
the period from and after the date on which the Termination Transaction is
consummated; provided that, if, in connection with the Termination Transaction,
a purchase, tender or exchange offer shall have been made to and accepted by the
holders of the percentage required for the approval of mergers under the charter
documents of the General Partner Entity, each holder of Partnership Units shall
receive, or shall have the right to receive without any right of Consent set
forth above in this subsection B, the greatest amount of cash, securities, or
other property which such holder would have received had it exercised the
Redemption Right and received Shares in exchange for its Partnership Units
immediately prior to the expiration of such purchase, tender or exchange offer
and had thereupon accepted such purchase, tender or exchange offer. The General
Partner shall not enter into an agreement or other arrangement providing for or
facilitating the creation of a General Partner Entity other than the General
Partner, unless the successor General Partner Entity executes and delivers a
counterpart to this Agreement in which such General Partner Entity agrees to be
fully bound by all of the terms and conditions contained herein that are
applicable to a General Partner Entity.

Section 11.3 Limited Partners’ Rights to Transfer

     A. General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner may not transfer all or portion of its
Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the prior written consent of the General Partner, which consent
may be withheld in the General Partner’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D, 11.3.E and 11.3.F, and all
permitted transfers shall be subject to Section 11.5.

     B. Incapacitated Limited Partner. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partner, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

49



--------------------------------------------------------------------------------



 



     C. Permitted Transfers. A Limited Partner may transfer, with or without the
consent of the General Partner, all or a portion of its Partnership Interest
(i) in the case of a Limited Partner who is an individual, to a member of his
Immediate Family, any trust formed for the benefit of himself and/or members of
his Immediate Family, or any partnership, limited liability company, joint
venture, corporation or other business entity comprised only of himself and/or
members of his Immediate Family and entities the ownership interests in which
are owned by or for the benefit of himself and/or members of his Immediate
Family, (ii) in the case of a Limited Partner which is a trust, to the
beneficiaries of such trust, (iii) in the case of a Limited Partner which is a
partnership, limited liability company, joint venture, corporation or other
business entity to which Units were transferred pursuant to clause (i) above, to
its partners, owners or stockholders, as the case may be, who are members of the
Immediate Family of or are actually the Person(s) who transferred Partnership
Units to it pursuant to clause (i) above, (iv) in the case of a Limited Partner
which acquired Partnership Units as of the date hereof and which is a
partnership, limited liability company, joint venture, corporation or other
business entity, to its partners, owners, stockholders or Affiliates thereof, as
the case may be, or the Persons owning the beneficial interests in any of its
partners, owners or stockholders or Affiliates thereof (it being understood that
this clause (iv) will apply to all of each Person’s Interests whether the
Partnership Units relating thereto were acquired on the date hereof or
hereafter), (v) in the case of a Limited Partner which is a partnership, limited
liability company, joint venture, corporation or other business entity other
than any of the foregoing described in clause (iii) or (iv), in accordance with
the terms of any agreement between such Limited Partner and the Partnership
pursuant to which such Partnership Interest was issued, (vi) pursuant to a gift
or other transfer without consideration, (vii) pursuant to applicable laws of
descent or distribution, (viii) to another Limited Partner and (ix) pursuant to
a grant of security interest or other encumbrance effectuated in a bona fide
transaction or as a result of the exercise of remedies related thereto, subject
to the provisions of Section 11.3.F hereof. A trust or other entity will be
considered formed “for the benefit” of a Partner’s Immediate Family even though
some other Person has a remainder interest under or with respect to such trust
or other entity.

     D. No Transfers Violating Securities Laws. The General Partner may prohibit
any transfer of Partnership Units by a Limited Partner unless it receives a
written opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.

     E. No Transfers Affecting Tax Status of Partnership. No transfer of
Partnership Units by a Limited Partner (including a redemption or exchange
pursuant to Section 8.6) may be made to any Person if (i) in the opinion of
legal counsel for the Partnership, there is a significant risk that it would
result in the Partnership being treated as an association taxable as a
corporation for federal income tax purposes or would result in a termination of
the Partnership for federal income tax purposes (except as a result of the
redemption or exchange for Shares of all Partnership Units held by all Limited
Partners other than the General Partner or the General Partner Entity or any
Subsidiary of the General Partner or the General Partner Entity or pursuant to a
transaction expressly permitted under Section 7.11.B or Section 11.2), (ii) in
the opinion of legal counsel for the Partnership, there is a significant risk
that it would adversely affect the

50



--------------------------------------------------------------------------------



 



ability of the General Partner Entity to continue to qualify as a REIT or would
subject the General Partner Entity to any additional taxes under Section 857 or
Section 4981 of the Code or (iii) such transfer is effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code (provided
that this clause (iii) shall not be the basis for limiting or restricting in any
manner the exercise of the Redemption Right under Section 8.6 unless, and only
to the extent that, outside tax counsel provides to the General Partner an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Partnership will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation).

     F. No Transfers to Holders of Nonrecourse Liabilities. No pledge or
transfer of any Partnership Units may be made to a lender to the Partnership or
any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability unless (i) the General Partner is provided prior written
notice thereof and (ii) the lender enters into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under
Section 752 of the Code.

Section 11.4 Substituted Limited Partners

     A. Consent of General Partner. No Limited Partners shall have the right to
substitute a transferee as a Limited Partner in its place. The General Partner
shall, however, have the right to consent to the admission of a transferee of
the interest of a Limited Partner pursuant to this Section 11.4 as a Substituted
Limited Partner, which consent may be given or withheld by the General Partner
in its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
any Partner. The General Partner hereby grants its consent to the admission as a
Substituted Limited Partner to any bona fide financial institution that loans
money or otherwise extends credit to a holder of Partnership Units and
thereafter becomes the owner of such Partnership Units pursuant to the exercise
by such financial institution of its rights under a pledge of such Partnership
Units granted in connection with such loan or extension of credit.

     B. Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required to
effect the admission.

     C. Partner Registry. Upon the admission of a Substituted Limited Partner,
the General Partner shall update the Partner Registry in the books and records
of the Partnership as it deems necessary to reflect such admission in the
Partner Registry.

51



--------------------------------------------------------------------------------



 



Section 11.5 Assignees

     If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

Section 11.6 General Provisions

     A. Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6.

     B. Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.

     C. Timing of Transfers. Transfers pursuant to this Article XI may only be
made upon three (3) Business Days prior notice, unless the General Partner
otherwise agrees.

     D. Allocations. If any Partnership Interest is transferred during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article XI or redeemed or transferred pursuant to
Section 8.6, Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such fiscal year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the fiscal year in accordance with
Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be prorated based upon the applicable method selected
by the General Partner). Solely for purposes of making such allocations, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Partner as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment or redemption shall be made to the transferor
Partner or the Redeeming Partner, as

52



--------------------------------------------------------------------------------



 



the case may be, and, in the case of a transfer or assignment other than a
redemption, all distributions of Available Cash thereafter attributable to such
Partnership Unit shall be made to the transferee Partner.

     E. Additional Restrictions. In addition to any other restrictions on
transfer herein contained, including without limitation the provisions of this
Article XI and Article VII, in no event may any transfer or assignment of a
Partnership Interest by any Partner (including pursuant to Section 8.6) be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if in the opinion of legal counsel to
the Partnership there is a significant risk that such transfer would cause a
termination of the Partnership for federal or state income tax purposes (except
as a result of the redemption or exchange for Shares of all Partnership Units
held by all Limited Partners other than the General Partner, the General Partner
Entity, or any Subsidiary of either, or pursuant to a transaction expressly
permitted under Section 7.11.B or Section 11.2); (v) if in the opinion of
counsel to the Partnership, there is a significant risk that such transfer would
cause the Partnership to cease to be classified as a partnership for federal
income tax purposes (except as a result of the redemption or exchange for Shares
of all Units held by all Limited Partners other than the General Partner, the
General Partner Entity, or any Subsidiary of either, or pursuant to a
transaction expressly permitted under Section 7.11.B or Section 11.2); (vi) if
such transfer requires the registration of such Partnership Interest pursuant to
any applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided that, this clause (vii) shall not be the basis for limiting
or restricting in any manner the exercise of the Redemption Right under
Section 8.6 unless, and only to the extent that, outside tax counsel provides to
the General Partner an opinion to the effect that, in the absence of such
limitation or restriction, there is a significant risk that the Partnership will
be treated as a “publicly traded partnership” and, by reason thereof, taxable as
a corporation); (viii) if such transfer subjects the Partnership or the
activities of the Partnership to regulation under the Investment Company Act of
1940, the Investment Advisors Act of 1940 or ERISA, each as amended; (ix) if
such transfer could adversely affect the ability of the General Partner Entity
to fail to remain qualified as a REIT; or (x) if in the opinion of legal counsel
for the transferring Partner (which opinion and counsel shall be reasonably
satisfactory to the Partnership) or legal counsel for the Partnership, there is
a significant risk that such transfer would cause the General Partner Entity to
fail to continue to qualify as a REIT or subject the General Partner Entity to
any additional taxes under Section 857 or Section 4981 of the Code.

     F. Avoidance of “Publicly Traded Partnership” Status. The General Partner
shall monitor the transfers of interests in the Partnership to determine (i) if
such interests are being traded on an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently

53



--------------------------------------------------------------------------------



 



published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”). The General Partner shall take all steps reasonably necessary or
appropriate to prevent any trading of interests or any recognition by the
Partnership of transfers made on such markets and, except as otherwise provided
herein, to insure that at least one of the Safe Harbors is met; provided,
however, that the foregoing shall not authorize the General Partner to limit or
restrict in any manner the right of any holder of a Partnership Unit to exercise
the Redemption Right in accordance with the terms of Section 8.6 unless, and
only to the extent that, outside tax counsel provides to the General Partner an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Partnership will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation.

ARTICLE XII
ADMISSION OF PARTNERS

Section 12.1 Admission of a Successor General Partner

     A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such successor shall carry on the business of the
Partnership without dissolution. In such case, the admission shall be subject to
such successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

Section 12.2 Admission of Additional Limited Partners

     A. General. No Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent shall be given or
withheld in the General Partner’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement or who exercises an option to receive Partnership Units shall be
admitted to the Partnership as an Additional Limited Partner only with the
consent of the General Partner and only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 15.11 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner to
effect such Person’s admission as an Additional Limited Partner. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

     B. Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners

54



--------------------------------------------------------------------------------



 



and Assignees by taking into account their varying interests during the Fiscal
Year in accordance with Section 706(d) of the Code, using the interim closing of
the books method (unless the General Partner, in its sole and absolute
discretion, elects to adopt a daily, weekly or monthly proration method, in
which event Net Income, Net Losses, and each item thereof would be prorated
based upon the applicable period selected by the General Partner). Solely for
purposes of making such allocations, each of such items for the calendar month
in which an admission of any Additional Limited Partner occurs shall be
allocated among all the Partners and Assignees including such Additional Limited
Partner. All distributions of Available Cash with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees other than the Additional Limited Partner, and
all distributions of Available Cash thereafter shall be made to all the Partners
and Assignees including such Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

     For the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Act to amend the
records of the Partnership and, if necessary, to prepare as soon as practical an
amendment of this Agreement (including an amendment to the Partner Registry)
and, if required by law, shall prepare and file an amendment to the Certificate
of Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11 hereof.

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

Section 13.1 Dissolution

     The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
(“Liquidating Events”):



  (i)   an event of withdrawal of the General Partner (other than an event of
bankruptcy), unless within ninety (90) days after the withdrawal, the written
Consent of the Outside Limited Partners to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner is obtained;     (ii)   through December 31, 2054, an
election to dissolve the Partnership made by the General Partner with the
Consent of Partners holding Partnership Interests representing ninety percent
(90%) of the Percentage Interest of the Class A Units;     (iii)   an election
to dissolve the Partnership made by the General Partner, in its sole and
absolute discretion after December 31, 2054;

55



--------------------------------------------------------------------------------



 



  (iv)   entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Act;     (v)   the sale of all or substantially all of
the assets and properties of the Partnership for cash or for marketable
securities; or     (vi)   a final and non-appealable judgment is entered by a
court of competent jurisdiction ruling that the General Partner is bankrupt or
insolvent, or a final and non-appealable order for relief is entered by a court
with appropriate jurisdiction against the General Partner, in each case under
any federal or state bankruptcy or insolvency laws as now or hereafter in
effect, unless prior to or at the time of the entry of such order or judgment,
the written Consent of the Outside Limited Partners is obtained to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.

Section 13.2 Winding Up

     A. General. Upon the occurrence of a Liquidating Event, the Partnership
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
Partners. No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs. The General Partner (or, if there is no remaining General Partner,
any Person elected by a majority in interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include equity or other securities of the General Partner or any other entity)
shall be applied and distributed in the following order:



  (1)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;     (2)   Second, to the
payment and discharge of all of the Partnership’s debts and liabilities to the
General Partner;     (3)   Third, to the payment and discharge of all of the
Partnership’s debts and liabilities to the Limited Partners;     (4)   Fourth,
to the holders of Partnership Interests that are entitled to any preference in
distribution upon liquidation in accordance with the rights of any such class or
series of Partnership Interests (and, within each such class or series, to each
holder thereof pro rata based on its Percentage Interest in such class); and

56



--------------------------------------------------------------------------------



 



  (5)   The balance, if any, to the Partners in accordance with their Capital
Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.

     The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

     B. Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A
which require liquidation of the assets of the Partnership, but subject to the
order of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

Section 13.3 Compliance With Timing Requirements of Regulations; Restoration of
Deficit Capital Accounts

     A. Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner, a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article XIII may be: (A)
distributed to a trust established for the benefit of the General Partner and
Limited Partners for the purposes of liquidating Partnership assets, collecting
amounts owed to the Partnership and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership (in which case the assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the General Partner, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and Limited Partners
pursuant to this Agreement); or (B) withheld to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership; provided that
such withheld amounts shall be distributed to the General Partner and Limited
Partners as soon as practicable.

     B. Restoration of Deficit Capital Accounts Upon Liquidation of the
Partnership. If any Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such

57



--------------------------------------------------------------------------------



 



liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever, except as otherwise set forth in this
Section 13.3.B, or as otherwise expressly agreed in writing by the affected
Partner and the Partnership after the date hereof. Notwithstanding the
foregoing, (i) if the General Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions, and
allocations for all Partnership Years or portions thereof, including the year
during which such liquidation occurs), the General Partner shall contribute to
the capital of the Partnership the amount necessary to restore such deficit
balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3);
(ii) if a DRO Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
Years or portions thereof, including the year during which such liquidation
occurs), such DRO Partner shall be obligated to make a contribution to the
Partnership with respect to any such deficit balance in such DRO Partner’s
Capital Account upon a liquidation of the Partnership in an amount equal to the
lesser of such deficit balance or such DRO Partner’s DRO Amount; and (iii) the
first sentence of this Section 13.3.B shall not apply with respect to any other
Partner to the extent, but only to such extent, that such Partner previously has
agreed in writing, with the consent of the General Partner, to undertake an
express obligation to restore all or any portion of a deficit that may exist in
its Capital Account upon a liquidation of the Partnership. No Limited Partner
shall have any right to become a DRO Partner, to increase its DRO Amount, or
otherwise agree to restore any portion of any deficit that may exist in its
Capital Account without the express written consent of the General Partner, in
its sole and absolute discretion. Any contribution required of a Partner under
this Section 13.3.B. shall be made on or before the later of (i) the end of the
Partnership Year in which the interest is liquidated or (ii) the ninetieth
(90th) day following the date of such liquidation. The proceeds of any
contribution to the Partnership made by a DRO Partner with respect to a deficit
in such DRO Partner’s Capital Account balance shall be treated as a Capital
Contribution by such DRO Partner and the proceeds thereof shall be treated as
assets of the Partnership to be applied as set forth in Section 13.2.A.

     C. Restoration of Deficit Capital Accounts Upon a Liquidation of a
Partner’s Interest by Transfer. If a DRO Partner’s interest in the Partnership
is “liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
(other than in connection with a liquidation of the Partnership) which term
shall include a redemption by the Partnership of such DRO Partner’s interest
upon exercise of the Redemption Right, and such DRO Partner is designated on
Exhibit E as Part II DRO Partner, such DRO Partner shall be required to
contribute cash to the Partnership equal to the lesser of (i) the amount
required to increase its Capital Account balance as of such date to zero, or
(ii) such DRO Partner’s DRO Amount. For this purpose, (i) the DRO Partner’s
deficit Capital Account balance shall be determined by taking into account all
contributions, distributions, and allocations for the portion of the Fiscal Year
ending on the date of the liquidation or redemption, and (ii) solely for
purposes of determining such DRO Partner’s Capital Account balance, the General
Partner shall redetermine the Carrying Value of the Partnership’s assets on such
date based upon the principles set forth in Sections 1.D.(3) and (4) of
Exhibit B hereto, and shall take into account the DRO Partner’s allocable share
of any Unrealized Gain or Unrealized Loss resulting from such redetermination in
determining the balance of its Capital Account. The amount of any payment
required hereunder shall be due and payable within the time period specified in
the second to last sentence of Section 13.3.B.

58



--------------------------------------------------------------------------------



 



     D. Effect of the Death of a DRO Partner. After the death of a DRO Partner
who is an individual, the executor of the estate of such DRO Partner may elect
to reduce (or eliminate) the DRO Amount of such DRO Partner. Such elections may
be made by such executor by delivering to the General Partner within two hundred
and seventy (270) days of the death of such Limited Partner, a written notice
setting forth the maximum deficit balance in its Capital Account that such
executor agrees to restore under this Section 13.3, if any. If such executor
does not make a timely election pursuant to this Section 13.3 (whether or not
the balance in the applicable Capital Account is negative at such time), then
the DRO Partner’s estate (and the beneficiaries thereof who receive
distributions of Partnership Interests therefrom) shall be deemed a DRO Partner
with a DRO Amount in the same amount as the deceased DRO Partner. Any DRO
Partner which itself is a partnership for federal income tax purposes may
likewise elect, after the date of its partner’s death to reduce (or eliminate)
its DRO Amount by delivering a similar notice to the General Partner within the
time period specified above, and in the absence of any such notice the DRO
Amount of such DRO Partner shall not be reduced to reflect the death of any of
its partners.

Section 13.4 Rights of Limited Partners

     Except as otherwise provided in this Agreement, each Limited Partner shall
look solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

Section 13.5 Notice of Dissolution

     If a Liquidating Event occurs or an event occurs that would, but for
provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner).

Section 13.6 Cancellation of Certificate of Limited Partnership

     Upon the completion of the liquidation of the Partnership cash and property
as provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 13.7 Reasonable Time for Winding Up

     A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2, to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect among
the Partners during the period of liquidation.

59



--------------------------------------------------------------------------------



 



Section 13.8 Waiver of Partition

     Each Partner hereby waives any right to partition of the Partnership
property.

Section 13.9 Liability Of Liquidator

     The Liquidator shall be indemnified and held harmless by the Partnership in
the same manner and to the same degree as an Indemnitee may be indemnified
pursuant to Section 7.7.

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1 Amendments

     A. General. Amendments to this Agreement may be proposed by the General
Partner or by any Limited Partner holding Partnership Interests representing
twenty-five percent (25%) or more of the Percentage Interest of the Class A
Units. Following such proposal (except an amendment governed by Section 14.1.B),
the General Partner shall submit any proposed amendment to the Limited Partners.
The General Partner shall seek the written Consent of the Partners as set forth
in this Section 14.1 on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written Consent, the General Partner may require a
response within a reasonable specified time, but not less than fifteen
(15) days, and failure to respond in such time period shall constitute a vote in
favor of the recommendation of the General Partner. A proposed amendment shall
be adopted and be effective as an amendment hereto if it is approved by the
General Partner and, except as provided in Section 14.1.B, 14.1.C or 14.1.D, it
receives the Consent of the Partners holding Partnership Interests representing
more than fifty percent (50%) of the Percentage Interest of the Class A Units.

     B. Amendments Not Requiring Limited Partner Approval. Notwithstanding
Section 14.1.A but subject to Section 14.1.C, the General Partner shall have the
power, without the consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:



  (1)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (2)   to reflect the admission,
substitution, termination, or withdrawal of Partners in accordance with this
Agreement (which may be affected through the replacement of the Partner Registry
with an amended Partner Registry);     (3)   to set forth the designations,
rights, powers, duties, and preferences of the holders of any additional
Partnership Interests issued pursuant to Article IV;

60



--------------------------------------------------------------------------------



 



  (4)   to reflect a change that does not adversely affect the Limited Partners
in any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions
of this Agreement, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement; and     (5)   to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal, state or local agency or contained in federal, state or local law.

     The General Partner shall notify the Limited Partners in writing when any
action under this Section 14.1.B is taken in the next regular communication to
the Limited Partners or within 90 days of the date thereof, whichever is
earlier.

     C. Amendments Requiring Limited Partner Approval (Excluding the General
Partner). Notwithstanding Section 14.1.A, without the Consent of the Outside
Limited Partners, the General Partner shall not amend Section 4.2.A,
Section 7.1.A (second sentence only), Section 7.5, Section 7.6, Section 7.8,
Section 7.11.B, Section 11.2, Section 13.1 (other than Section 13.1(ii) which
can be amended only with a Consent of Partners holding Partnership Interests
representing 90% or more of the Percentage Interest of the Class A Units
(including Partnership Units held by the General Partner)), the last sentence of
Section 11.4.A (provided that no such amendment shall in any event adversely
affect the rights of any lender who made a loan or who extended credit and
received in connection therewith a pledge of Partnership Units prior to the date
such amendment is adopted unless, and only to the extent such lender consents
thereto), this Section 14.1.C or Section 14.2.

     D. Other Amendments Requiring Certain Limited Partner Approval.
Notwithstanding anything in this Section 14.1 to the contrary, this Agreement
shall not be amended with respect to any Partner adversely affected without the
Consent of such Partner adversely affected, or any Assignee who is a bona fide
financial institution that loans money or otherwise extends credit to a holder
of Partnership Units, adversely affected if such amendment would (i) convert
such Limited Partner’s interest in the Partnership into a general partner’s
interest, (ii) modify the limited liability of such Limited Partner, (iii) amend
Section 7.11.A, (iv) amend Article V or Article VI (except as permitted pursuant
to Sections 4.2, 5.4, 6.2 and 14.1(B)(3)), (v) amend Section 8.6 or any defined
terms set forth in Article I that relate to the Redemption Right (except as
permitted in Section 8.6.E), or (vi) amend Sections 11.3 or 11.5, or add any
additional restrictions to Section 11.6.E or amend Section 14.1.B(4) or this
Section 14.1.D.

     E. Amendment and Restatement of Partner Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.

61



--------------------------------------------------------------------------------



 



Section 14.2 Meetings of the Partners

     A. General. Meetings of the Partners may be called by the General Partner
and shall be called upon the receipt by the General Partner of a written request
by Limited Partners holding Partnership Interests representing twenty-five
percent (25%) or more of the Percentage Interest of the Class A Units. The call
shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than thirty (30) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of Partners is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.1.A. Except as otherwise expressly provided in this
Agreement, the Consent of holders of Partnership Interests representing a
majority of the Percentage Interests of the Class A Units shall control.

     B. Actions Without a Meeting. Except as otherwise expressly provided by
this Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Units. Such consent
may be in one instrument or in several instruments, and shall have the same
force and effect as a vote of Partners. Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the date on which written consents from the Partners holding the
required Percentage Interest of the Class A Units have been filed with the
General Partner.

     C. Proxy. Each Limited Partner may authorize any Person or Persons to act
for him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it,
such revocation to be effective upon the Partnership’s receipt of written notice
thereof.

     D. Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deem appropriate.

ARTICLE XV
GENERAL PROVISIONS

Section 15.1 Addresses and Notice

     Any notice, demand, request or report required or permitted to be given or
made to a Partner or Assignee under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of

62



--------------------------------------------------------------------------------



 



written communication to the Partner or Assignee at the address set forth in the
Partner Registry or such other address as the Partners shall notify the General
Partner in writing.

Section 15.2 Titles and Captions

     All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” “Sections”
and “Exhibits” are to Articles, Sections and Exhibits of this Agreement.

Section 15.3 Pronouns And Plurals

     Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4 Further Action

     The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

Section 15.5 Binding Effect

     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.6 Creditors

     Other than as expressly set forth herein with regard to any Indemnitee,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

Section 15.7 Waiver

     No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

Section 15.8 Counterparts

     This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not

63



--------------------------------------------------------------------------------



 



signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 15.9 Applicable Law

     This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.

Section 15.10 Invalidity Of Provisions

     If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.11 Power Of Attorney

     A. General. Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:



  (1)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Limited
Partnership and all amendments or restatements thereof) that the General Partner
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property, (b) all instruments that the General Partner or any
Liquidator deem appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms,
(c) all conveyances and other instruments or documents that the General Partner
or any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Article XI, XII or XIII
hereof or the Capital Contribution of any Partner and (e) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of Partnership Interests; and     (2)   execute,
swear to, acknowledge and file all ballots, consents, approvals, waivers,
certificates and other instruments appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to make, evidence,

64



--------------------------------------------------------------------------------



 



      give, confirm or ratify any vote, consent, approval, agreement or other
action which is made or given by the Partners hereunder or is consistent with
the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

     Nothing contained in this Section 15.11 shall be construed as authorizing
the General Partner or any Liquidator to amend this Agreement except in
accordance with Article XIV hereof or as may be otherwise expressly provided for
in this Agreement.

     B. Irrevocable Nature. The foregoing power of attorney is hereby declared
to be irrevocable and a power coupled with an interest, in recognition of the
fact that each of the Partners will be relying upon the power of the General
Partner or any Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

Section 15.12 Entire Agreement

     This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

Section 15.13 No Rights As Shareholders

     Nothing contained in this Agreement shall be construed as conferring upon
the holders of the Partnership Units any rights whatsoever as shareholders of
the General Partner, including, without limitation, any right to receive
dividends or other distributions made to shareholders of the General Partner or
to vote or to consent or receive notice as shareholders in respect to any
meeting of shareholders for the election of trustees of the General Partner or
any other matter.

Section 15.14 Limitation To Preserve REIT Status

     To the extent that any amount paid or credited to the General Partner or
any of its officers, trustees, employees or agents pursuant to Section 7.4 or
Section 7.7 would constitute

65



--------------------------------------------------------------------------------



 



gross income to the General Partner for purposes of Section 856(c)(2) or
856(c)(3) of the Code (a “General Partner Payment”) then, notwithstanding any
other provision of this Agreement, the amount of such General Partner Payment
for any fiscal year shall not exceed the lesser of:

          (i) an amount equal to the excess, if any, of (a) 4% of the General
Partner’s total gross income (within the meaning of Section 856(c)(3) of the
Code but not including the amount of any General Partner Payments) for the
fiscal year which is described in subsections (A) though (H) of Section
856(c)(2) of the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the General Partner from sources other
than those described in subsections (A) through (H) of Section 856(c)(2) of the
Code (but not including the amount of any General Partner Payments); or

          (ii) an amount equal to the excess, if any of (a) 24% of the General
Partner’s total gross income (but not including the amount of any General
Partner Payments) for the fiscal year which is described in subsections (A)
through (I) of Section 856(c)(3) of the Code over (b) the amount of gross income
(within the meaning of Section 856(c)(3) of the Code but not including the
amount of any General Partner Payments) derived by the General Partner from
sources other than those described in subsections (A) through (I) of Section
856(c)(3) of the Code; provided, however, that General Partner Payments in
excess of the amounts set forth in subparagraphs (i) and (ii) above may be made
if the General Partner, as a condition precedent, obtains an opinion of tax
counsel that the receipt of such excess amounts would not adversely affect the
General Partner’s ability to qualify as a REIT. To the extent General Partner
Payments may not be made in a year due to the foregoing limitations, such
General Partner Payments shall carry over and be treated as arising in the
following year, provided, however, that such amounts shall not carry over for
more than five years, and if not paid within such five year period, shall
expire; provided further, that (i) as General Partner Payments are made, such
payments shall be applied first to carry over amounts outstanding, if any, and
(ii) with respect to carry over amounts for more than one Fiscal Year, such
payments shall be applied to the earliest Fiscal Year first.

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              GENERAL PARTNER:
 
            U-STORE-IT TRUST
 
       

  By:   /s/ Steven G. Osgood

     

--------------------------------------------------------------------------------

      Name: Steven G. Osgood     Title: President
 
            LIMITED PARTNERS:
 
       

  By:   U-Store-It Trust,

      as Attorney-in-Fact for the

      Limited Partners
 
       

  By:   /s/ Steven G. Osgood

     

--------------------------------------------------------------------------------

      Name: Steven G. Osgood     Title: President
 
            For purposes of Section 8.6 hereof:
 
            U-STORE-IT TRUST
 
       

  By:   /s/ Steven G. Osgood

     

--------------------------------------------------------------------------------

      Name: Steven G. Osgood     Title: President

67